 

Exhibit 10.1

 



 

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

THE AVENTINE GREENVILLE, LLC,

 

a Delaware limited liability company

 

AS SELLER,

 

AND

 

TRADE STREET OPERATING PARTNERHSIP, LP,

a Delaware limited partnership

 

AS PURCHASER

 

As of December 5, 2013

 

 

 

 

 

 

Table of Contents

 

    Page       Article 1 PURCHASE AND SALE 1       1.1 Agreement of Purchase and
Sale 1       1.2 Property Defined 2       1.3 Permitted Exceptions 3       1.4
Purchase Price 3       1.5 Payment of Purchase Price 3       1.6 Earnest Money.
3       1.7 Ownership of Flournoy Tradenames and Service Marks 4       Article 2
TITLE AND SURVEY 4       2.1 Title Examination; Commitment for Title Insurance 4
      2.2 Survey 4       2.3 Title Objections; Cure of Title Objections 5      
2.4 Conveyance of Title 6       2.5 Pre-Closing “Gap” Title/Survey Defects 7    
  2.6 Seller’s Covenant Not to Encumber 7       Article 3 INSPECTION 7       3.1
Right of Inspection 7       3.2 Right of Termination 8       3.3
Confidentiality. 9       Article 4 CLOSING 9       4.1 Time and Place 10      
4.2 Seller’s Obligations at Closing 10       4.3 Purchaser’s Obligations at
Closing 11       4.4 Credits and Prorations. 12       4.5 Closing Costs 14      
4.6 Conditions Precedent to Obligation of Purchaser 15       4.7 Conditions
Precedent to Obligation of Seller 15       4.8 Seller’s Tax Deferred Exchange 16
      4.9 Purchaser’s Tax Deferred Exchange 17       Article 5 REPRESENTATIONS,
WARRANTIES AND COVENANTS 17       5.1 Representations and Warranties of Seller
17       5.2 Knowledge Defined 20

 

i

 

 

5.3 Survival of Seller’s Representations and Warranties 21       5.4 Covenants
of Seller 21       5.5 Representations and Warranties of Purchaser 23       5.6
Survival of Purchaser’s Representations and Warranties 25       5.7 Covenants of
Purchaser 25       5.8 Special Provisions Concerning Condominium Conversion. 26
      Article 6 DEFAULT 27       6.1 Default by Purchaser 27       6.2 Default
by Seller 28       6.3 Notice of Default; Opportunity to Cure 28       6.4
Recoverable Damages 28       Article 7 RISK OF LOSS 29       7.1 Damage 29      
7.2 Definition of Major Damage 30       7.3 Seller’s Insurance 30       Article
8 COMMISSIONS 30       8.1 Broker’s Commission 30       8.2 Survival 31      
Article 9 DISCLAIMERS AND WAIVERS 31       9.1 No Reliance on Documents 31      
9.2 Disclaimers 31       9.3 Certain Definitions 33       9.4 Effect and
Survival of Disclaimers 33       Article 10 ESCROW AGENT 34       10.1
Investment of Earnest Money 34       10.2 Intentionally Omitted 34       10.3
Payment on Demand 34       10.4 Exculpation of Escrow Agent 34       10.5
Stakeholder 34       10.6 Interest 35       10.7 Execution by Escrow Agent 35  
    Article 11 MISCELLANEOUS 35       11.1 Intentionally Deleted 35       11.2
Intentionally Deleted 35

 

ii

 

 

11.3 Assignment 35       11.4 Notices 35       11.5 Modifications 37       11.6
Calculation of Time Periods 37       11.7 Successors and Assigns 37       11.8
Entire Agreement 38       11.9 Further Assurances 38       11.10 Counterparts 38
      11.11 Severability 38       11.12 Applicable Law 38       11.13 No Third
Party Beneficiary 38       11.14 Rule 3.14 Audit 38       Schedules 39      
11.17 Captions 39       11.18 Construction 39       11.19 Termination of
Agreement 39       11.20 Survival 40       11.21 Time of Essence 40       11.22
Covenant Not to Record 40       11.23 Limitation of Seller’s Liability 40      
11.24 JURY WAIVER 40       11.25 ATTORNEY’S FEE 40

 

iii

 

 

[Note: Need Exhibits]

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of December 5,
2013 (the “Effective Date”), by and between THE AVENTINE GREENVILLE, LLC, a
Delaware limited liability company (“Seller”), and TRADE STREET OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Purchaser”).

 

CALLOWAY TITLE AND ESCROW, LLC, a Georgia limited liability company (“Escrow
Agent”; in its capacity as title insurer sometimes herein called the “Title
Company”) is a party to this Agreement for the limited purposes set forth
herein.

 

WITNESSETH:

 

Article 1
PURCHASE AND SALE

 

1.1           Agreement of Purchase and Sale. Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell and convey and Purchaser
agrees to purchase the following:

 

(a)          that certain tract or parcel of land being more particularly
described on Schedule 1.1(a), attached hereto and made a part hereof (the
property described in this clause (a) being herein referred to collectively as
the “Land”);

 

(b)          all those rights, easements and appurtenances pertaining to the
Land (whether now or hereafter existing), including (i) all right, title and
interest of Seller (if any) in and to any streets, alleys or rights-of-way
(whether open, closed or proposed), within or adjacent to the Land, and (ii) all
right, title and interest of Seller with respect to any easements, covenants,
agreements, rights, privileges, tenements, hereditaments and appurtenances that
now or hereafter benefit or burden the Land (the property described in this
clause (b) herein referred to collectively as the “Related Rights”);

 

(c)          the buildings, structures, facilities, installations, fixtures and
other improvements of every kind on the Land, including specifically, without
limitation, those certain buildings containing apartment units and related
facilities and commonly known as The Aventine Greenville Apartments (the
property described in this clause (c) being herein referred to collectively as
the “Improvements”, and the Land, the Related Rights and the Improvements being
hereinafter sometimes collectively referred to as the “Real Property”);

 

1

 

 

(d)          all of Seller’s right, title and interest in, to and under all
tangible personal property upon the Land or within the Improvements, including
specifically, without limitation, appliances, equipment, furniture, furnishings,
carpeting, draperies and curtains, tools and supplies, and other items of
tangible personal property owned by Seller and used exclusively in connection
with the ownership, use, maintenance or operation of the Land and the
Improvements, and including those items of tangible personal property identified
on Schedule 1.1(d), attached hereto and incorporated herein by this reference,
but excluding (i) cash and cash equivalents (except to the extent prorated at
Closing), (ii) any reserves or other deposits funded or made in connection with
any financing encumbering the Property, (iii) computer software and computer
files, (iv) any time clock(s), (v) personal property owned by tenants under the
Leases, (vi) any equipment installed by, or in connection with, any
telecommunication or utility provider and which is owned by any party other than
Seller (excluding any reversionary interest that Seller may have therein which
shall be assigned to Purchaser to the extent assignable), (vii) any items owned
by employees of Seller or any property manager, (viii) any items leased to
Seller, (ix) any digital voice receivers used in connection with recorded music
at the Property, and (x) all brochures, advertising copy, promotional materials,
manuals, reports, portfolios, binders, training materials and other items on
which the names “Flournoy” or “The Aventine Greenville” appear (the property
described in this clause (d), other than the excluded items, being herein
referred to collectively as the “Tangible Personal Property”).

 

(e)          all of Seller’s right, title and interest as landlord or lessor in,
to and under all written agreements listed and described on Schedule 1.1(e) (the
“Rent Roll”) attached hereto and made a part hereof as well as under all similar
agreements hereafter executed by Seller in accordance with the terms of this
Agreement, pursuant to which any portion of the Land or Improvements is used or
occupied by anyone other than Seller (the property described in this clause (e)
being herein referred to collectively as the “Leases”);

 

(f)          all of Seller’s right, title and interest in, to and under (i) the
Designated Service Contracts (as defined in Section 5.7 of this Agreement), (ii)
all assignable existing warranties and guaranties issued to or inuring to the
benefit of Seller in connection with the Improvements or the Tangible Personal
Property, and (iii) all governmental permits, licenses and approvals, if any,
belonging to or inuring to the benefit of Seller and pertaining to the Real
Property or the Tangible Personal Property, but only to the extent that such
permits, licenses and approvals are assignable and only to the extent that such
permits, licenses and approvals relate to the Real Property or the Tangible
Personal Property as opposed to other property of Seller or its affiliates;
(iv) resident and tenant files for current residents and tenants as of the
Closing Date, (v) architectural and civil plans and specifications (to the
extent in Seller’s possession but excluding any right to reproduce, use such
plans or specifications for future development or otherwise restrict Seller or
any affiliate of Seller from using such plans for future development); (vi)
other non-confidential and non-proprietary records owned by Seller and used in
connection with the operation of the Real Property or any part thereof, and
located on-site as of the Closing Date, and (vii) all assignable telephone
numbers; but excluding any rights in or to the use of the names “Flournoy” (the
property described in this clause (f), other than the excluded items, being
sometimes herein referred to collectively as the “Intangible Property”).

 

1.2           Property Defined. The Land, the Related Rights, the Improvements,
the Tangible Personal Property, the Leases and the Intangible Property are
hereinafter sometimes referred to collectively as the “Property”.

 

1.3           Permitted Exceptions. The Property shall be conveyed, and
Purchaser shall accept the Property, subject to the matters which are, or are
deemed to be, Permitted Exceptions pursuant to ARTICLE 2 hereof (herein referred
to collectively as the “Permitted Exceptions”), provided Permitted Exceptions do
not include any “Agreed Cure Items” (as hereinafter defined).

 

2

 

 

1.4           Purchase Price. Seller is to sell and Purchaser is to purchase the
Property for the total purchase price of Forty-One Million Eight Hundred
Sixty-six Thousand and No/100 and No/100 Dollars ($41,866,000.00) (the “Purchase
Price”).

 

1.5           Payment of Purchase Price. The Purchase Price for the Property
shall be remitted by Purchaser into escrow at or before Closing, by wire
transfer of immediately available federal funds, to a bank account of Escrow
Agent designated by Escrow Agent in writing to Purchaser prior to the Closing
(“Escrow Agent’s Account”), and, as adjusted by prorations and adjustments as
herein provided, the Purchase Price shall be subsequently payable in full to
Seller contemporaneously with Closing, by wire transfer of immediately available
federal funds, from Escrow Agent’s Account to a bank account designated by
Seller in writing to Escrow Agent prior to the Closing.

 

1.6           Earnest Money.

 

(a)          Within two (2) days following the Effective Date, Purchaser shall
deposit with Escrow Agent the sum of One Hundred Fifty Thousand and No/100
Dollars ($150,000.00) by wire transfer of immediately available funds (the
“Initial Earnest Money”) in accordance with the wiring instructions attached
hereto as Schedule 1.6(a). If, on the Inspection Date (as defined below) this
Agreement is still in force and effect, Purchaser shall deposit with Escrow
Agent the sum of Five Hundred Thousand and No/100 Dollars ($500,000.00) by wire
transfer of immediately available funds (the “Additional Earnest Money”). The
Initial Earnest Money and the Additional Earnest Money, together with all
interest earned thereon while such earnest money funds are in escrow (including,
without limitation, in Escrow Agent’s Account) shall individually and
collectively be referred to herein as the “Earnest Money”. If the Closing shall
occur, the Earnest Money shall be applied to the Purchase Price on the Closing
Date and paid to Seller through the escrow process outlined herein, or at
Purchaser’s election, upon release of the Purchase Price to Seller on the
Closing Date, the Earnest Money shall be returned to Purchaser.

 

(b)          If Purchaser fails to deliver any portion of the Earnest Money to
the Escrow Agent within the time periods specified above, Seller shall have the
right to terminate this Agreement and upon such termination, Purchaser and
Seller shall have no further rights or obligations hereunder, except those which
expressly survive termination of this Agreement.

 

(c)          In any event, if Purchaser is entitled to have the Earnest Money
returned to Purchaser, pursuant to any provision of this Agreement, One Hundred
and No/100 Dollars ($100.00) of the Earnest Money shall nevertheless be paid to
Seller as good and sufficient consideration for entering into this Agreement. In
addition, Seller acknowledges that Purchaser, in evaluating the Property and
performing its due diligence investigation of the Property, will devote internal
resources and incur expenses, and that such efforts and expenses of Purchaser
also constitute good, valuable and sufficient consideration for this Agreement.

 

3

 

 

1.7           Ownership of Flournoy Tradenames and Service
Marks(a)          Purchaser hereby acknowledges and agrees that the name
“Aventine Greenville” and any other trade name or service mark which includes
the word “Aventine” (hereinafter collectively referred to as the “Marks”), and
each of them, are trade names and service marks of Seller; that the Marks, and
each of them, are the sole and exclusive property of Seller, which owns all
right, title, and interest in and to the Marks, and each of them; and that, by
this Agreement, Purchaser shall acquire no ownership right or interest of any
kind in or to the Marks, or any of them. Purchaser further acknowledges and
agrees that any use by Purchaser of the Marks, or any of them, in any manner in
connection with the Property or otherwise, will result in immediate and
irreparable injury to Seller and its affiliates, and that Seller and/or its
affiliates shall be entitled to temporary, preliminary, and permanent injunctive
relief against Purchaser in the event of any such use of the Marks, or any of
them, by Purchaser, or in the event of any other violation by Purchaser of this
Section 1.7. Purchaser may continue to use “Greenville” in the name of the
Property after Closing, provided Purchaser does not use the “Aventine” name or
any of the Marks; provided, however, nothing contained herein shall be deemed to
be a warranty of Seller’s or Purchaser’s right to use such names.

 

(b)          Seller and Purchaser shall cooperate with each other in connection
with, at Seller’s expense, the removal of the “Aventine” name from the Property
within ninety (90) days after Closing, including changes in signage, lease
forms, marketing materials and the like.

 

(c)          This Section 1.7 shall survive the Closing.

 

Article 2
TITLE AND SURVEY

 

2.1           Title Examination; Commitment for Title Insurance. Within five (5)
days following the Effective Date, Seller shall obtain from Title Company, at
Seller’s expense, and deliver to Purchaser, an American Land Title Association
(ALTA) commitment for title insurance in the full amount of the Purchase Price
and covering the Property, together with hard copies of all documents referred
to therein (the “Title Commitment”).

 

2.2           Survey. Purchaser acknowledges that Seller has, at Seller’s
expense, delivered to Purchaser that certain as-built survey of the Real
Property prepared by Site Design, Inc. dated August 5, 2013, and bearing the
seal of A. Clay Jones P.L.S., S.C. Reg. No. 26210. Said survey shall constitute
the “Survey” hereunder. Purchaser may, however, at Purchaser’s option and sole
expense, obtain an updated survey of the Property, in which case said updated
survey of the Property shall constitute the “Survey” hereunder. For purposes of
the Deed to be delivered to Purchaser at the Closing, the legal description the
Property shall be the legal description attached hereto as Schedule 1.1(a). If,
however, the metes and bounds description drawn from the Survey (or any update
thereto) reflects a legal description different from the legal description
attached hereto as Schedule 1.1(a), Seller shall also deliver a quit claim deed,
at Closing, containing the legal description drawn from the Survey (or update
thereto).

 

4

 

 

2.3           Title Objections; Cure of Title Objections.

 

(a)          Purchaser or its attorneys shall have until December 13, 2013 (the
“Title Objection Deadline”) to notify Seller and its attorneys, in writing, of
such objections as Purchaser may have to the Title Commitment (including the
title exception documents referred to therein) or Survey, other than the
Permitted Exceptions described in clauses (a) through (d) of Section 2.4. Any
item contained in the Title Commitment, any matter shown on the Survey or any
document that is of record and properly indexed as of the effective date of such
initial title examination to which Purchaser does not object on or before the
Title Objection Deadline shall be deemed a “Permitted Exception”.

 

(b)          In the event Purchaser shall notify Seller of objections to title
or to matters shown on a Survey on or before the Title Objection Deadline,
Seller shall have the right, but not the obligation, to cure such objections. On
or before December 16, 2013, Seller shall notify Purchaser in writing whether
Seller elects to attempt to cure such objections (and Seller’s failure to
provide such a notice shall be deemed an election by Seller not to cure any such
objection). If Seller elects to attempt to cure, then Seller shall use
commercially reasonable efforts to attempt to remove, satisfy or cure the same.
Except with respect to the Agreed Cure Items, if Seller elects (or is deemed to
have elected) not to cure any valid objections specified in Purchaser’s notice,
then in such case Purchaser shall have the right to elect one, but not both, of
the following options, which election must in each case be made within the time
period provided in paragraph (c) below:

 

(A)         to accept a conveyance of the Property subject to the Permitted
Exceptions, specifically including any matter objected to by Purchaser which
Seller is unwilling or unable to cure, and without reduction of the Purchase
Price; or

 

(B)         to terminate this Agreement by sending written notice thereof to
Seller, and upon delivery of such notice of termination, this Agreement shall
terminate and the applicable amount of Earnest Money shall be returned to
Purchaser, and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder with respect to the Property, except to the
extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement.

 

(c)          Except with respect to the Agreed Cure Items, if Seller notifies
Purchaser that Seller does not intend to attempt to cure any title objection, or
if Seller is deemed to have elected not to cure any title objections, then in
any such case Purchaser shall, on or before December 19, 2013, notify Seller in
writing whether Purchaser shall elect to accept the conveyance under clause
(b)(A) above or to terminate this Agreement under clause (b)(ii) above (with
Purchaser’s failure to provide such a notice deemed an election by Purchaser to
accept conveyance under clause (b)(A) above).

 

5

 

 

(d)          Notwithstanding anything contained herein to the contrary, Seller
shall be obligated at Closing to discharge provide or cure all of the following
“Agreed Cure Items” (i) all mortgages of Seller (regardless of whether Purchaser
objects to such mortgage), (ii) all monetary liens arising by, through or under
Seller, (iii) evidence of Seller’s good standing (to which, a good standing
certificate issued by the Secretary of State of South Carolina) and authority to
consummate this transaction (as required by Section 4.2(e)), (iv) matters Seller
agrees in writing to provide to cure title, objections properly delivered by
Purchaser in accordance with the provisions of this Article II, and (v) Seller
shall provide those documents required by the Title Company to be delivered by
Seller, pursuant to Section 4.2, in order to allow the Title Company to remove
the standard exceptions from the Title Policy at Closing. The term “mortgage” as
used herein includes any mortgage, deed of trust, deed to secure debt and
similar security instrument securing an indebtedness of Seller and encumbering
the Property or any portion thereof; the terms “discharge” and “discharged” as
used herein include compliance with a statutory bonding procedure that has the
legal effect of removing the mortgage or item as a lien on the Property or
otherwise allows the mortgage or item to be removed from the title exceptions in
the Title Policy (as defined below).

 

2.4           Conveyance of Title. At Closing, Seller shall convey and transfer
the Property to Purchaser. It shall be a condition to Purchaser’s obligation to
close this transaction that title to the Real Property conveyed and transferred
to Purchaser shall be such title to the Real Property as will enable the Title
Company to issue to Purchaser an extended coverage ALTA Form 2006 Owner’s Policy
of Title Insurance (the “Title Policy”) covering the Real Property, in the full
amount of the Purchase Price, subject to the following matters, which shall be
deemed to be Permitted Exceptions:

 

(a)          the rights of tenants, as tenants only, without any right to
acquire any portion of the Property, under the Leases described in the Rent Roll
and any new Leases entered into between the Effective Date and Closing to the
extent authorized by Section 5.4(b) hereinbelow, and (if required) approved by
Purchaser in accordance with the terms thereof;

 

(b)          the lien of all ad valorem real estate taxes and assessments not
yet due and payable as of the date of Closing, subject to adjustment as herein
provided;

 

(c)          local, state and federal laws, ordinances or governmental
regulations, including but not limited to, building, zoning and land use laws,
ordinances and regulations, now or hereafter in effect relating to the Property;

 

(d)          All matters identified in Schedule 2.4(d) (the B-II title
exceptions shown in the Title Commitment other than the standard printed
exceptions which will be deleted upon Seller’s delivery of the documents
identified in Section 4.2 hereof) attached hereto and made a part hereof;

 

(e)          additional items, if any, appearing of record or shown on the
Survey, except to the extent Seller agrees to cure any such matters pursuant to
Section 2.3 or 2.5 hereof; and

 

(f)          additional items, if any, approved by Purchaser pursuant to
Section 2.6 hereof.

 

6

 

 

2.5           Pre-Closing “Gap” Title/Survey Defects. Whether or not Purchaser
shall have furnished to Seller any notice of title objections pursuant to the
foregoing provisions of this Agreement, Purchaser may, at or prior to Closing,
notify Seller in writing of any objections to title or survey matters having a
material effect on the operation or value of the Property and first raised by
the Title Company or the Surveyor and first arising between (a) the effective
date of the applicable Title Commitment or Survey and (b) the Closing Date;
provided however, that, except for the Agreed Cure Items (for which no notice
shall be required), Purchaser must notify Seller of any such objections within
five (5) business days of Purchaser’s first receipt of the updated Title
Commitment, updated survey or other documents, whichever first provides notice
of the condition giving rise to any such objection. With respect to any
objections to title or survey matters set forth in such notice, except for
objections arising or resulting from Seller’s breach of the covenant contained
in Section 2.6 hereof and except for the Agreed Cure Items, Seller shall have
the same option to cure and Purchaser shall have the same option to accept title
subject to such matters or to terminate this Agreement as those which apply to
any notice of objections made by Purchaser on or before the Title Objection
Deadline.

 

2.6           Seller’s Covenant Not to Encumber. Seller agrees that, between the
Effective Date and the Closing Date, Seller will not sell, assign, rent, convey
(absolutely or as security), grant a security interest in, or otherwise encumber
or dispose of, the Property (or any part thereof or estate therein) in any
manner that will survive Closing, except as approved in writing by Purchaser or
as expressly provided in this Agreement. Notwithstanding the foregoing, Seller
shall have the right to (i) continue leasing apartment units in the Property in
the manner described in Section 5.4(b) hereof, (ii) terminate, amend or enter
into service contracts in the manner described in Section 5.4(g) hereof, and
(iii) use, deplete, remove or replace items of Tangible Personal Property in the
ordinary course of business, provided any appliances, leasing office and pool
furniture, fitness center equipment and other similar items of equipment or
furniture and other personal property so removed by Seller are promptly replaced
by Seller, at its cost, with items of comparable value and utility.

 

Article 3
INSPECTION

 

3.1           Right of Inspection.

 

(a)          To the extent not heretofore delivered by Seller pursuant to the
terms of that certain Access and Indemnity Agreement by and between Seller and
Trade Street Residential, Inc., dated November 20, 2013 (the “Access
Agreement”), within five (5) days following the Effective Date, Seller shall
deliver, or cause to be delivered, to Purchaser the documents and information
set forth on Schedule 3.1(a), attached hereto and incorporated herein by this
reference (the “Deliveries”). Beginning as of November 20, 2013 (the effective
date of the Access Agreement) and continuing thereafter so long as this
Agreement remains in full force and effect, Purchaser and its agents,
representatives, contractors and consultants shall, at Purchaser’s sole cost and
expense and upon twenty-four (24) hours prior telephonic notice to Seller, have
the right to make physical inspections of the Property and to examine at such
place or places at the Property, in the offices of the property manager or
elsewhere as the same may be located, any operating files maintained by Seller
or its property manager in connection with the leasing, maintenance and/or
management of the Property, including, without limitation, the Leases, lease
files, service contracts, bills, invoices, receipts, insurance loss history and
a certificate of insurance and other general records relating to the income and
expenses of the Property, correspondence, surveys, plans and specifications,
warranties for services and materials provided to the Property and similar
materials, but excluding materials not directly related to the leasing,
maintenance, and/or management of the Property such as Seller’s internal
memoranda, operating budgets, financial projections, appraisals, accounting and
tax records and similar proprietary or confidential information and, subject to
the provisions of Section 3.3(b) hereof, shall have the right to contact third
parties, including governmental authorities in connection with Purchaser’s due
diligence. Seller shall have the right, but not the obligation, to have one of
its representatives accompany Purchaser or its representatives on each such
inspection or examination. Seller shall reasonably cooperate with Purchaser in
its inspections and examinations of the Property, but Seller shall not be
obligated to incur any liability, undue time commitment or expense in connection
therewith.

 

7

 

 

(b)          Purchaser’s inspections of the Property shall not damage the
Property in any respect, shall not, be invasive in any respect (including,
without limitation, soil borings, test pits, groundwater testing, or Phase II or
Phase III environmental testing), and shall be conducted in accordance with
standards customarily employed in the industry and in compliance with all
governmental laws, rules and regulations. Following each such entry by the
Purchaser Parties with respect to the Inspections, Purchaser shall promptly
restore, or cause to be restored, the Property to its original condition as
existed immediately prior to any such Inspections. Purchaser shall not have the
right to submit any samples or other materials to any testing laboratory or
similar facility without obtaining the prior written consent of Seller.

 

(c)          Purchaser shall indemnify, hold harmless and defend Seller, its
members, and their respective, members, affiliates, indirect owners (including
trusts and plans), trustees, officers, directors, shareholders, agents and
employees from and against any and all claims, demands, causes of action,
liabilities, losses, costs, damages and expenses (including reasonable
attorneys’ fees and expenses and court costs incurred in defending any such
claim or in enforcing this indemnity) of whatsoever nature (for purposes of this
Section 3.1, individually a “Claim” and collectively, “Claims”) that may be
incurred by Seller or any other indemnified party and arising out of or in
connection with the acts or omissions of Purchaser and its agents,
representatives, contractors and consultants, or any of them, in connection with
the inspections and examinations of the Property, including but not limited to
Claims arising out of or in connection with personal injury or death of persons,
loss, destruction or damage to property, or liens or claims of lien filed
against the Property. Notwithstanding the foregoing, Purchaser shall have no
liability for pre-existing conditions discovered by any inspection of the Real
Property and not exacerbated by Purchaser. This Section 3.1(c) shall survive
Closing or any termination of this Agreement.

 

3.2           Right of Termination. Seller agrees that in the event Purchaser
determines, in Purchaser’s sole and absolute discretion, that it does not wish
to acquire the Property for any reason or no reason, then Purchaser shall have
the right to terminate this Agreement by giving written notice of such
termination to Seller on or before December 19, 2013 (the “Inspection Date”).
Upon any such termination of this Agreement pursuant to Purchaser’s rights under
this Section 3.2 the Earnest Money shall be promptly returned to Purchaser in
accordance with Section 1.6 hereof, and Purchaser and Seller shall have no
further rights and obligations hereunder except those which expressly survive
termination of this Agreement. If Purchaser fails to give Seller timely notice
of termination on or before the Inspection Date, then Purchaser shall no longer
have the right to terminate this Agreement under this Section 3.2 and (subject
to any contrary provisions of this Agreement) shall be bound to proceed to
Closing and consummate the transaction contemplated hereby pursuant to the terms
of this Agreement. Time is of the essence with respect to the provisions of this
Section 3.2. The period commencing on the Effective Date and ending on the
Inspection Date is sometimes referred to herein as the “Inspection Period”.

 

8

 

 

3.3           Confidentiality.

 

(a)          Purchaser acknowledges that all Deliveries under this Agreement or
separate arrangement with Seller or Broker are for informational purposes only
and shall not be construed as a representation or warranty on the part of Seller
or any other party regarding the Property, other than as otherwise expressly
provided in this Agreement or in the closing documents. Notwithstanding any
provision of this Agreement, Purchaser shall not have access to, and Seller
shall not be obligated to make available to Purchaser, any confidential,
proprietary or privileged information of Seller related to the Property, such
excluded materials to include Seller’s internal memoranda, financial
projections, operating budgets, appraisals, tax returns and similar proprietary,
confidential or privileged information. Notwithstanding anything in the
foregoing to the contrary, Seller will make available to Purchaser financial
statements, operating reports and rent rolls used in Seller’s ordinary course of
business.

 

(b)          The existence and contents of this Agreement, the negotiations of
parties with respect to the possible sale and purchase of the Property and any
matters disclosed by any Inspections undertaken by Purchaser with respect to the
Property and any additional information furnished by Seller to Purchaser from
time to time (including, without limitation, the Deliveries) shall be kept
confidential and shall not be disclosed to any third parties without the consent
of both parties hereto, except for any disclosure that may be required by law
(inclusive of any requirements or regulations of the Securities and Exchange
Commission and/or other similar entity or agency governing or regulating the
activities of publically traded companies), made to any applicable governmental
or quasi-governmental authorities and to the officers, directors, employees,
lenders, investors and consultants of the parties, as provided below. No
advertisement or other publicity concerning this transaction shall be made or
disseminated by either party at any time without the review and approval of both
parties hereto. Both parties recognize the need to disclose, and agree to the
disclosure of, certain aspects of this transaction to their respective lenders,
investors, accountants, attorneys and other consultants. Neither party is
responsible for the actions of third parties as to the disclosure of
confidential information, but each party agrees to inform their lender,
investors, accountants, attorneys and other consultants of the confidentiality
of this transaction and all such other information and, upon request of the
other, agrees to use reasonable efforts to obtain confidentiality agreements
from such third parties. Notwithstanding the foregoing of this Section 3.3,
either of Seller or Purchaser (or both) may issue a press release describing the
transaction if and when the Property is actually conveyed, provided that any
such press release issued by either party must be approved in advance by the
other party. Additional confidentiality restrictions may be set forth in a
separate confidentiality agreement between Seller and Purchaser (provided such
restrictions are consistent with this Agreement).

 

(c)          If this Agreement is terminated (other than due to a Seller
default), Purchaser shall, within seven (7) days from the date of such
termination, return or cause to be returned to Seller all Deliveries and, if
requested by Seller and upon reimbursement of Purchaser’s actual costs therefor,
deliver to Seller copies of all third party reports, together with such reliance
letters and/or assignments as Seller may reasonably request. The provisions of
this Section 3.3 shall survive the termination of this Agreement.

 

9

 

 

Article 4
CLOSING

 

4.1           Time and Place. The consummation of the transaction as
contemplated hereby shall be held at the office of Escrow Agent on January 15,
2014 via escrow funds and fully executed documents where neither the Purchaser
nor the Seller nor either party’s attorneys are required to be present. At
Closing, Seller and Purchaser shall perform the obligations set forth in,
respectively, Section 4.2 and Section 4.3. The Closing may be held at such other
place or such earlier time and date as Seller and Purchaser shall mutually
approve in writing. The date on which the Closing is scheduled to occur
hereunder (or, if earlier, the date on which Closing occurs) is sometimes
referred to herein as the “Closing Date”. The parties will endeavor to
“pre-close” on the business day prior to the Closing Date, so as to allow the
wire transfers of the Purchase Price to occur prior to 1:00 p.m. (Eastern time)
on the Closing Date.

 

4.2           Seller’s Obligations at Closing. At Closing, Seller shall:

 

(a)          deliver to Purchaser a duly executed limited or special warranty
deed in the form attached hereto as Schedule 4.2(a) and by this reference made a
part hereof, conveying the Real Property to Purchaser subject to the Permitted
Exceptions (the “Deed”);

 

(b)          deliver to Purchaser two counterparts of a bill of sale and
assignment and assumption of leases and service contracts, in the form attached
hereto as Schedule 4.2(b) and by this reference made a part hereof (the “Bill of
Sale and Assignment”), duly executed by Seller, pursuant to which (i) Seller
shall convey the Tangible Personal Property and the Intangible Property to
Purchaser pursuant to the terms of the Bill of Sale and Assignment, and
(ii) Seller shall assign to Purchaser, and Purchaser shall assume from and after
the date of Closing, Seller’s interest in and to the Leases and Designated
Service Contracts, as amended or supplemented pursuant to this Agreement,
pursuant to the terms of the Bill of Sale and Assignment;

 

(c)          join with Purchaser to execute a notice (the “Tenant Notice”) in
the form of Schedule 4.2(c) attached hereto, which Purchaser shall send to each
tenant under each of the Leases informing such tenant of the sale of the
Property and of the assignment to Purchaser of Seller’s interest in, and
obligations under, the Leases (including, if applicable any security deposits)
and directing that all rent and other sums payable after the Closing under each
such Lease shall be paid as set forth in the notice;

 

(d)          deliver to Purchaser a certificate (“Seller’s Closing
Certificate”), dated as of the date of Closing and duly executed by Seller, in
the form of Schedule 4.2(d) attached hereto, stating that the representations
and warranties of Seller contained in Section 5.1 of this Agreement are true and
correct in all material respects as of the date of Closing (with appropriate
modifications to reflect any changes therein or identifying any representation
or warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change). The inclusion of any change or
exception in such certificate shall not prejudice Purchaser’s rights under this
Agreement with respect to the subject matter of such change or exception. The
Seller’s Closing Certificate shall include an updated Rent Roll dated no earlier
than two (2) business days prior to the Closing Date as to which Seller shall
make the same representations and warranties, as of the date of such Rent Roll,
as Seller makes under Section 5.1(d) with respect to the Rent Roll attached
hereto;

 

10

 

 

(e)          deliver to Purchaser such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller;

 

(f)          deliver to Purchaser an affidavit duly executed by Seller stating
that Seller is not a “foreign person” as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act;

 

(g)          deliver to the Title Company a title insurance affidavit, if
required by the Title Company, duly executed by Seller or a representative of
Seller, in form and content reasonably satisfactory to Seller and the Title
Company in order to allow the Title Company to remove the standard exceptions
from the Title Policy at Closing;

 

(h)          deliver to Purchaser at the place of Closing or at the Property the
original Leases together with such leasing and property files and records which
are material in connection with the continued operation, leasing and maintenance
of the Property, all to the extent not previously delivered;

 

(i)          deliver to Purchaser possession and occupancy of the Property,
subject only to the Permitted Exceptions;

 

(j)          deliver a closing statement evidencing the transaction contemplated
by this Agreement and such additional documents as shall be reasonably requested
by the Title Company or required to consummate the transaction contemplated by
this Agreement; provided, however, that in no event shall Seller be required to
indemnify the Title Company, Purchaser, or any other party pursuant to any such
documents, or undertake any other material liability not expressly contemplated
in this Agreement, unless Seller elects to do so in its sole discretion;

 

(k)          if the legal description attached hereto as Schedule 1.1(a) differs
from the legal description of the Property drawn from the Survey, Seller shall
at Closing deliver (in addition to the Deed) a quit claim deed conveying the
Property pursuant to the legal description drawn from the Survey, which legal
description shall be subject to Seller’s approval, which approval shall not be
unreasonably withheld;

 

(l)          deliver to Purchaser all keys, combinations to locks, existing
surveys, blueprints, drawings, permits, licenses, plans and specifications for
or with respect to the Property or any part thereof, to the extent the same are
in Seller’s possession;

 

(m)          deliver to Escrow Agent such certificate or affidavit, if any, as
is required under applicable provisions of South Carolina law and regulation, to
assure Escrow Agent and Purchaser that South Carolina sales tax withholding is
not required.

 

11

 

 

4.3           Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

 

(a)          deliver to Escrow Agent the full amount of the Purchase Price,
minus the amount of the Earnest Money, if Purchaser elects to apply the Earnest
Money to the Purchase Price in accordance with Section 1.6(a) hereof, and as
increased or decreased by prorations and adjustments as herein provided, prior
to 2:00 p.m. (Eastern time) on the Closing Date, in immediately available
federal funds wire transferred to Escrow Agent’s Account;

 

(b)          join Seller in execution of all counterparts of the Bill of Sale
and Assignment and the Tenant Notice. In connection with the Tenant Notice,
Purchaser shall deliver to each and every tenant of the Property under a Lease
thereof a signed statement acknowledging Purchaser’s receipt and responsibility
for each tenant’s security deposit (to the extent credited or delivered by
Seller to Purchaser at Closing), if any, all in compliance with and to the
extent required by the applicable law. The provisions of this sub-section shall
survive Closing;

 

(c)          deliver to Seller such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser;

 

(d)          deliver to Seller a certificate dated as of the date of Closing and
duly executed by Purchaser, (i) reaffirming the provisions of Article 9 and
confirming that such provisions remain and will continue in full force and
effect as of and after the Closing, and (ii) stating that the representations
and warranties of Purchaser contained in Section 5.5 of this Agreement are true
and correct in all material respects as of the date of Closing; and

 

(e)          deliver a closing statement evidencing the transaction contemplated
by this Agreement and such additional documents as shall be reasonably requested
by the Title Company or required to consummate the transaction contemplated by
this Agreement, provided, however, that in no event shall Purchaser be required
to indemnify Seller or Title Company or undertake any other material liability
not expressly contemplated in this Agreement, unless Purchaser elects to do so
in its sole discretion.

 

4.4           Credits and Prorations.

 

(a)          All income and expenses in connection with the operation of the
Property shall be apportioned, as of 11:59 p.m. (Eastern time) on the day prior
to the Closing Date, as if Purchaser were vested with title to the Property
during the entire Closing Date, such that, except as otherwise expressly
provided to the contrary in this Agreement, Seller shall have the benefit of
income and the burden of expenses for the day preceding the Closing Date and the
Purchaser shall have the benefit of income and the burden of expenses for the
Closing Date and thereafter. Items (1)-(5) below will be prorated at Closing
utilizing the information known at that time. A post-closing “true-up” shall
take place within ninety (90) days of the Closing Date (or such later date as
the actual expenses are determined and known to the parties) to adjust the
prorations of said items (1), (3), (4) and (5), if necessary, and within a
reasonable time to adjust the proration of said item (2), if necessary. Such
prorated items shall include, without limitation, the following:

 

12

 

 

(1)         rents, if any, based on the amount collected for the current month.
The term “rents” as used in this Agreement includes all payments due and
payable by, or received from, tenants under the Leases other than refundable
deposits, application fees, reimbursement payments, late charges, pet and
cleaning charges and termination payments (which deposits shall be treated as
set forth in Section 4.4(b)(1);

 

(2)         ad valorem taxes and assessments levied against the Property
(including personal property taxes on the Tangible Personal Property), which
shall be prorated as set forth in Section 4.4(b)(2) hereof;

 

(3)         payments or amounts due under the Designated Service Contracts.

 

(4)         gas, electricity, water and other utility charges for which Seller
is liable, if any, such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing or the most recent utility
bill received by Seller, as applicable, including, without limitation, water
charges not yet due and payable to such utility provider at Closing, but which
amounts are customarily billed directly to Seller and reimbursed by tenants; and

 

(5)         any other operating expenses or other items pertaining to the
Property which are customarily prorated between a purchaser and a seller in
comparable commercial transactions in the area in which the Property is located.

 

(b)          Notwithstanding anything contained in the foregoing provisions:

 

(1)         At Closing, (A) Seller shall credit to Purchaser the amount of such
unforfeited resident deposits as shown on the rent roll, pet and other deposits,
and (B) Purchaser shall credit to the account of Seller all refundable cash or
other deposits posted with utility companies serving the Property (which are
transferred to Purchaser), or, at either party’s option, Purchaser shall
contract directly with the utility companies and Seller shall be entitled to
receive and retain such refundable cash and deposits; provided that Purchaser
and Seller will cooperate so that utility service to the Property is not
interrupted. For the purposes of this Section 4.4(b)(1) the term “unforfeited
resident deposits” means any refundable resident deposits which are held by
Seller and which Seller has not applied, and is not entitled to apply, against
delinquent rents, property damage or otherwise in accordance with the applicable
Lease.

 

(2)         Any ad valorem taxes for the current year paid at or prior to
Closing shall be prorated based upon the amounts actually paid for the current
tax year. If all taxes and assessments for the current tax year have not been
paid before Closing, then Seller shall be charged at Closing an amount equal to
that portion of such taxes and assessments which relates to the period before
Closing and Purchaser shall pay the taxes and assessments prior to their
becoming delinquent. Any such apportionment made with respect to a tax year for
which the tax rate or assessed valuation, or both, have not yet been fixed shall
be based upon the tax rate and/or assessed valuation last fixed. To the extent
that the actual taxes and assessments for the current tax year differ from the
amount apportioned at Closing, the parties shall make all necessary adjustments
by appropriate payments between themselves following Closing promptly following
the availability of the final tax bills. For avoidance of doubt, any refunds
generated from appeal of ad valorem taxes for year(s) prior to the current year
shall remain the property of Seller and paid to Seller by Purchaser, if and to
the extent received by Purchaser.

 

13

 

 

(3)         Gas, electricity, water and other utility charges referred to in
Section 4.4(a)(4) above which are payable by any tenant directly to a third
party shall not be apportioned hereunder, and Purchaser shall accept title
subject to any of such charges which are unpaid and Purchaser shall look solely
to the responsible tenant for the payment of the same.

 

(4)         If Seller shall have paid any gas, electricity, water or other
utility charges referred to in Section 4.4(a)(4) above directly to a third party
which are reimbursable by tenants, but shall not have been reimbursed therefor
by the time of Closing, then Purchaser shall retain all such reimbursement
payments received by Purchaser after Closing and shall deliver the same to
Seller at the post-Closing “true-up” contemplated by Section 4.4(a).

 

(5)         As to gas, electricity and other utility charges referred to in
Section 4.4(a)(4) above, seller may on notice to Purchaser elect to pay one or
more of all such items accrued to the Closing Date directly to the person or
entity entitled thereto, and to the extent Seller so elects and the utility
company agrees to look solely to Seller for payment of any such item accrued
prior to the Closing Date, such item shall not be apportioned hereunder, and
Seller’s obligation to pay such item with respect to the period prior to Closing
directly in such case shall survive the Closing.

 

(6)         Seller shall pay in full all leasing commissions and locators’ and
finders’ fees, if any, due to leasing or other agents (pursuant to a contractual
arrangement with Seller) for each Lease and Lease renewal entered into by Seller
prior to the Closing Date promptly when due.

 

(7)         The Tangible Personal Property is included in this sale, without
further charge.

 

(8)         Unpaid and delinquent rent collected by Seller and Purchaser after
the date of Closing shall be delivered as follows: (a) if Seller collects any
unpaid or delinquent rent for the Property, Seller shall, within fifteen (15)
days after the receipt thereof, deliver to Purchaser any such rent which
Purchaser is entitled to hereunder relating to the date of Closing and any
period thereafter, and (b) if Purchaser collects any unpaid or delinquent rent
from the Property, Purchaser shall retain all such payments for the period from
and after Closing and any excess sums owed to Seller for the period prior to
Closing, and shall deliver to Seller any such rent which Seller is entitled to
hereunder relating to the period prior to the date of Closing. Seller and
Purchaser agree that all rent received by Seller or Purchaser after the Closing
shall be applied first to current rentals and then to delinquent rentals, if
any, in inverse order of maturity. Purchaser will make a good faith effort after
Closing to collect all rents in the usual course of Purchaser’s operation of the
Property, but Purchaser will not be obligated to institute any lawsuit or other
collection procedures to collect delinquent rents. Notwithstanding the
foregoing, Seller shall have the sole right to collect rents, if any, which are
unpaid or delinquent as of Closing, from tenants who are no longer in occupancy
as of the Closing (and Purchaser shall promptly deliver any such rents to Seller
if received by Purchaser after Closing).

 

14

 

 

(9)         The provisions of this Section 4.4(b) shall survive Closing.

 

4.5           Closing Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction, (b) the cost of the Survey
provided by Seller (but not the cost of any update or revision to the Survey),
(c) the base premium for the Title Policy in the amount of the Purchase Price
and the simultaneous issue charge for any lender’s policy, (d) the costs of
curing all title objections for which Seller is responsible under this
Agreement, (e) the costs of recording all mortgage cancellations and (f)
one-half (1/2) of any escrow fees charged by the Escrow Agent (up to a maximum
of $500.00). Purchaser shall pay (A) the fees of any counsel representing
Purchaser in connection with this transaction, (B) the fees for recording the
Deed, (C) the premiums for any title insurance endorsements or title insurance
coverage in excess of the Purchase Price, as requested by Purchaser or
Purchaser’s lender, (D) the cost of Purchaser’s inspections of the Property, (E)
the cost of any updates or revisions to the Survey, including updates or
revisions necessary to comply with the requirements of Purchaser or Purchaser’s
lender, (F) one-half (1/2) of any escrow fees charged by the Escrow Agent (up to
a maximum of $500.00), and (G) all applicable transfer taxes, documentary stamp
taxes and similar charges relating to transfer of the Property. All other costs
and expenses incident to this transaction and the closing thereof shall be paid
by the party incurring same.

 

4.6           Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing (or such earlier time as otherwise
required hereby) of all of the following conditions, any or all of which may be
waived by Purchaser in its sole discretion:

 

(a)          Seller shall have delivered to Purchaser or Escrow Agent (as
applicable) all of the material items required to be delivered to Purchaser by
Seller or Seller’s agents pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2.

 

(b)          All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement or not
adverse to Purchaser) or cured within the applicable cure period.

 

(c)          Seller shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing or cured within the applicable cure period.

 

15

 

 

(d)          All other conditions precedent to Purchaser’s obligation to
consummate the transaction hereunder (if any) which are expressly set forth in
this Agreement shall have been satisfied on or before the date of Closing.

 

(e)          The Title Company is ready, willing and able to issue the Title
Policy.

 

In the event any of the foregoing conditions has not been satisfied by the
Closing Date, Purchaser shall have the right to terminate this Agreement by
written notice given to Seller on the Closing Date, whereupon Escrow Agent shall
promptly refund the Earnest Money to Purchaser and the parties shall have no
further rights, duties or obligations hereunder, other than those which are
expressly provided herein to survive the termination of this Agreement;
provided, however, that if any of the foregoing conditions has not been
satisfied due to a default by Seller hereunder, then Purchaser’s rights,
remedies and obligations shall instead be determined in accordance with Article
6.

 

4.7           Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:

 

(a)          Seller shall have received the Purchase Price as adjusted pursuant
to and payable in the manner provided for in this Agreement.

 

(b)          Purchaser shall have delivered to Seller or Escrow Agent (as
applicable) all of the material items required to be delivered to Seller by
Purchaser or Purchaser’s agents pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 4.3 or cured within
the applicable cure period.

 

(c)          All of the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement) or
cured within the applicable cure period.

 

(d)          Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the date of Closing not cured within the applicable
cure period.

 

(e)          All other conditions precedent to Seller’s obligation to consummate
the transaction hereunder (if any) which are expressly set forth in this
Agreement shall have been satisfied on or before the date of Closing.

 

In the event any of the foregoing conditions has not been satisfied by the
Closing Date, Seller shall have the right to terminate this Agreement by written
notice given to Purchaser on the Closing Date, whereupon Escrow Agent shall
promptly refund the Earnest Money to Purchaser and the parties shall have no
further rights, duties or obligations hereunder, other than those which are
expressly provided herein to survive a termination of this Agreement; provided,
however, if any of the foregoing conditions has not been satisfied due to a
default by Purchaser hereunder, then Seller’s rights, remedies and obligations
shall instead be determined in accordance with Article 6.

 

16

 

 

4.8           Seller’s Tax Deferred Exchange. Seller may convey the Property as
part of a tax deferred exchange for the benefit of Seller pursuant to Section
1031 of the Internal Revenue Code. With respect thereto, Seller may assign all
of Seller’s contract rights and obligations hereunder to an exchange
accommodation titleholder or a qualified intermediary, as part of, and in
furtherance of, such tax deferred exchange. Purchaser agrees to assist and
cooperate in such exchange for the benefit of Seller at no cost, expense or
liability to Purchaser and without reduction or alteration of the rights of
Purchaser under this Agreement and with respect to Seller; and Purchaser further
agrees to execute any and all documents (subject to the reasonable approval of
Purchaser’s legal counsel) as are reasonably necessary in connection with such
exchange at Seller’s sole expense provided that Purchaser shall not be required
to undertake any liability or obligation in so doing and provided that such
exchange does not extend the Closing Date. As part of such exchange, Seller
shall convey the Property directly to Purchaser and Purchaser shall not be
obligated to acquire or convey any other property as part of such exchange.
Seller shall indemnify, hold harmless and defend Purchaser from and against any
and all claims, demands, causes of action, liabilities, losses, costs, damages
and expenses (including reasonable attorneys’ fees and expenses and court costs
incurred in defending any such claim or in enforcing this indemnity) that may be
incurred by Purchaser and arising out of Purchaser’s participation in such
exchange for the benefit of Seller, which obligation shall survive the Closing.
Notwithstanding the foregoing, should Seller fail to effect a tax deferred
exchange as contemplated in this Section 4.8 for any reason, then the sale by
Seller of the Property shall be consummated in accordance with terms and
conditions of this Agreement just as though the provisions of this Section 4.8
had been omitted from this Agreement, except that Purchaser shall be reimbursed
and indemnified from resulting costs and expenses as provided in this Section.
Nothing contained in this Section 4.8 shall release Seller of any of its
obligations or liabilities under this Agreement, whether accruing before, at or
after Closing, nor shall anything contained in this Section 4.8 impose any
liability or obligation on Purchaser with respect to the tax consequences of
this transaction to Seller.

 

4.9           Purchaser’s Tax Deferred Exchange. Purchaser may acquire any the
Property as part of a tax deferred exchange for the benefit of Purchaser
pursuant to Section 1031 of the Internal Revenue Code. With respect thereto,
Purchaser may assign all of Purchaser’s contract rights and obligations
hereunder to an exchange accommodation titleholder or a qualified intermediary,
as part of, and in furtherance of, such tax deferred exchange. Seller agrees to
assist and cooperate in such exchange for the benefit of Purchaser at no cost,
expense or liability to Seller and without reduction or alteration of the rights
of Seller under this Agreement and with respect to Purchaser; and Seller further
agrees to execute any and all documents (subject to the reasonable approval of
Seller’s legal counsel) as are reasonably necessary in connection with such
exchange at Purchaser’s sole expense provided that Seller shall not be required
to undertake any liability or obligation in so doing and provided that such
exchange does not extend the Closing Date. As part of such exchange, Seller
shall convey the Property directly to Purchaser and Seller shall not be
obligated to acquire or convey any other property as part of such exchange.
Purchaser shall indemnify, hold harmless and defend Seller from and against any
and all claims, demands, causes of action, liabilities, losses, costs, damages
and expenses (including reasonable attorneys’ fees and expenses and court costs
incurred in defending any such claim or in enforcing this indemnity) that may be
incurred by Seller and arising out of Seller’s participation in such exchange
for the benefit of Purchaser. Notwithstanding the foregoing, should Purchaser
fail to effect a tax deferred exchange as contemplated in this Section 4.9 for
any reason, then the purchase by Purchaser of the Property shall be consummated
in accordance with terms and conditions of this Agreement just as though the
provisions of this Section 4.9 had been omitted from this Agreement, except that
Seller shall be reimbursed and indemnified from resulting costs and expenses as
provided in this Section. Nothing contained in this Section 4.9 shall release
Purchaser of any of its obligations or liabilities under this Agreement, whether
arising before, at or after Closing, nor shall anything contained in
this Section 4.9 impose any liability or obligation on Seller with respect to
the tax consequences of this transaction to Purchaser.

 

17

 

 

Article 5
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1           Representations and Warranties of Seller. The Seller makes the
following representations and warranties to Purchaser as of the Effective Date
and as of Closing. Such representations and warranties are subject to the
Permitted Exceptions.

 

(a)          Organization and Authority. The Seller has been duly organized and
is validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to transact business in the State where the Property is
located. Seller has the full right and authority to enter into this Agreement
and to transfer the Property pursuant hereto and to consummate or cause to be
consummated the transactions contemplated herein. The person signing this
Agreement on behalf of Seller is authorized to do so. Neither the execution and
delivery of this Agreement nor any other documents executed and delivered, or to
be executed and delivered, by Seller in connection with the transactions
described herein, will violate any provision of Seller’s organizational
documents or of any agreements, regulations, or laws to or by which Seller is
bound. This Agreement has been, and each document to be executed and delivered
by Seller at Closing shall have been as of Closing, duly authorized, executed
and delivered by Seller, is a valid and binding obligation of Seller and is
enforceable against Seller in accordance with its terms subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium, and other
laws affecting the rights of creditors generally; and (ii) the exercise of
judicial discretion in accordance with general principles of equity.

 

(b)          Consents. Seller has obtained all consents and permissions (if any)
related to the transactions herein contemplated and required under any covenant,
agreement, encumbrance, law or regulation by which Seller or the Property is
bound.

 

(c)          Pending Actions. Except as set forth on Schedule 5.1, Seller has
not received written notice of any action, suit, arbitration, administrative or
judicial proceeding, or unsatisfied order or judgment against Seller which
pertains directly to the Property or the transaction contemplated by this
Agreement, which in either case, if adversely determined, would have a material
adverse effect on the use, operation, or the value of the Property.

 

18

 

 

(d)          Leases and Rent Roll. Seller is the lessor or landlord under the
Leases. The Rent Roll attached as Schedule 1.1(e) is, and each rent roll
hereafter delivered by Seller to Purchaser shall be the rent roll maintained by
Seller and relied on by Seller for internal administration and accounting
purposes. Notwithstanding anything to the contrary contained in this Agreement,
Seller does not represent or warrant that any particular Lease will be in force
or effect at Closing or that the tenants under the Leases will have performed
their obligations thereunder. The termination of any Lease prior to Closing by
reason of the tenant’s default or for any other reason not constituting a
default by Seller under this Agreement or the Leases shall not affect the
obligations of Purchaser under this Agreement in any manner or entitle Purchaser
to an abatement of or credit against the Purchase Price or give rise to any
other claim on the part of Purchaser.

 

(e)          Condemnation. Seller has not received written notice of any pending
condemnation proceedings relating to the Property.

 

(f)          Insurance. Seller has not received prior to the Effective Date any
written notice from Seller’s current insurance carrier of any defects or
inadequacies in or on the Property or any part or component thereof that would
materially and adversely affect the insurability of the Property or cause any
material increase in the premiums for insurance for the Property, that have not
been cured or repaired.

 

(g)          Environmental Matters. (i) Seller has received no written notice
from any governmental authority asserting any violation of Environmental Laws
related to the Property which has not been cured or corrected as of the
Effective Date, and (ii) other than the environmental reports previously
delivered to Purchaser, Seller has not commissioned any study relating to the
presence or absence of Hazardous Materials on the Property. The term
“Environmental Laws” includes without limitation the Resource Conservation and
Recovery Act and the Comprehensive Environmental Response, Compensation, and
Liability Act and other federal laws governing the environment as in effect on
the date of this Agreement together with their implementing regulations as of
the date of this Agreement applicable to the Property, and all applicable state,
regional, county, municipal and other local laws, regulations and ordinances
that are equivalent or similar to the federal laws recited above or that purport
to regulate hazardous or toxic substances and materials. The term “Hazardous
Materials” includes petroleum (including crude oil or any fraction thereof) and
any substance, material, waste, pollutant or contaminant listed or defined as
hazardous or toxic under any Environmental Laws, in any case at levels or
concentrations requiring monitoring, reporting, remediation or removal in
accordance with Environmental Laws.

 

(h)          Service Contracts. There are no material service, supply, equipment
rental or similar agreements (each a “Service Contract” and collectively
“Service Contracts”) to which Seller is a party affecting the Property other
than those set forth in Schedule 5.1(h) and to the extent the same are in
Seller’s possession, those Service Contracts which have been delivered by Seller
to Purchaser are true, correct and complete in all material respects and include
any material amendments or modifications thereto. To Seller’s knowledge, Seller
is not in default with respect to its obligations or liabilities under any of
the Service Contracts where the failure to cure such default would have a
Material Adverse Effect. “Material Adverse Effect” means, with respect to any
fact or circumstance, that such fact or circumstance would individually or in
the aggregate have a material adverse effect on title to the Property or any
portion thereof, on Seller’s ability to consummate the transaction contemplated
herein, or on the value or operation of the Property.

 

19

 

 

(i)          Employees. Seller has no employees which Purchaser shall be
obligated to employ following the Closing.

 

(j)          Operating Statements. The operating statements for the Property
delivered to Purchaser are the operating statements maintained by Seller and
relied on by Seller for internal administration and accounting purposes;
provided, however, that Seller does not and will not represent or warrant that
Purchaser will be able to, or should be able to, operate the Property according
to and with similar results as shown in such operating statements.

 

(k)          ERISA. Seller is not (i) an “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (ii) a “governmental plan” under Section 3(32) of ERISA,
(iii) any plan described in Section 4975 of the Internal Revenue Code, or (iv)
an entity whose underlying assets include “plan assets” by reason of the
application of the ERISA “plan assets” regulation (29 C.F.R. 2510.3-101).

 

(l)          Patriot Act and Related Matters. Seller hereby represents,
warrants, covenants and agrees, as of the date hereof and as of the Closing
Date, as follows:

 

(A)         Seller has been in compliance in all material respects for the last
five years and will continue to be in compliance in all material respects
through the Closing Date with (a) the PATRIOT Act, Pub. L. No. 107-56, the Bank
Secrecy Act, 31 U.S.C. § 5311 et seq., the Money Laundering Control Act of 1986,
and laws relating to the prevention and detection of money laundering in 18
U.S.C. §§ 1956 and 1957; (b) the Export Administration Act (50 U.S.C.
§§ 2401-2420), the International Emergency Economic Powers Act (50 U.S.C.
§ 1701, et seq.), the Arms Export Control Act (22 U.S.C. §§ 2778-2994), the
Trading With The Enemy Act (50 U.S.C. app. §§ 1-44), and 13 U.S.C. Chapter 9;
(c) the Foreign Asset Control Regulations contained in 31 C.F.R., Subtitle B,
Chapter V; and (d) any other civil or criminal federal or state laws,
regulations, or orders of similar import.

 

(B)         None of the Seller Parties (as defined below) is now or shall be at
any time until the Closing Date be a person who has been listed on (a) the
Specially Designated Nationals and Blocked Persons List contained in Appendix A
to 31 C.F.R., Subtitle B, Part V; (b) the Denied Persons List, the Entity List,
and the Unverified Parties List maintained by the United States Department of
Commerce; (c) the List of Terrorists and List of Debarred Parties maintained by
the United States Department of State; and (d) any other similar list maintained
by any federal or state agency or pursuant to any Executive Order of the
President of the United States of America. “Seller Parties” means, collectively,
(A) Seller, (B) its executive officers, directors, managers, agents and
employees, (C) its shareholders, members, partners, and other investors, or any
other person that owns or controls Seller, and (D) any entity on whose behalf
Seller acts.

 

20

 

 

(m)          Compliance with Law/Notice of Violations or Defects. Seller has not
received written notice from any governmental authority that the Property is not
in material compliance with any applicable laws, ordinances and regulations.

 

5.2           Knowledge Defined. References to the “knowledge” of Seller shall
refer only to the actual knowledge, without investigation or inquiry, on the
Effective Date of the Designated Representatives (as hereinafter defined) of
Seller, and shall not be construed, by imputation or otherwise, to refer to the
knowledge of any property manager or broker, or to any other officer, agent,
manager, representative or employee of Seller or any affiliate of Seller, or to
impose upon such Designated Representatives any duty to investigate the matter
to which such actual knowledge, or the absence thereof, pertains. As used
herein, the term “Designated Representatives” shall refer to the following
persons: (i) Thomas H. Flournoy and (ii) Jack Lee, Seller’s regional property
manager. In no event shall Purchaser have any personal claim against the
above-named individuals as a result of the reference thereto in this Section 5.2
and Purchaser waives and releases all such claims which Purchaser now has or may
later acquire against them in connection with the transactions contemplated in
this Agreement.

 

5.3           Survival of Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in Section 5.1, as updated by
Seller’s Closing Certificate, shall survive Closing for a period of nine (9)
months after Closing. Except with respect to fraudulent misrepresentation for
which the Agreement is terminated under Section 6.2, in which event Section 6.2
shall apply, no claim for a breach of any representation or warranty of Seller
shall be actionable or payable (a) if the breach in question results from or is
based on a condition, state of facts or other matter which was known to
Purchaser prior to Closing, (b) unless the valid claims for all such breaches
collectively aggregate Twenty-Five Thousand and No/100 Dollars ($25,000.00) or
more, in which event the full amount of such valid claims shall be actionable,
up to but not exceeding the amount of the Cap (as defined below), and (c) unless
written notice containing a description of the specific nature of such breach
shall have been given by Purchaser to Seller prior to the expiration of said
nine (9) month period and an action shall have been commenced by Purchaser
against Seller within eleven (11) months after Closing. In the event of any
breach by Seller of its representations and warranties contained herein which
Purchaser first discovers after Closing and provides timely notice as aforesaid,
Seller shall indemnify and hold Purchaser harmless from and against any and all
loss, damage, cost or expense resulting therefrom up to but not exceeding the
Cap. Seller shall not be liable to Purchaser to the extent Purchaser’s claim is
satisfied from any insurance policy, Service Contract or Lease. As used herein,
the term “Cap” shall mean the total aggregate amount equal to Three Hundred
Thousand and No/100 Dollars ($300,000.00). In no event shall Seller’s aggregate
liability to Purchaser for any and all breaches of any representation or
warranty of Seller in this Agreement or Seller’s Closing Certificate exceed the
amount of the Cap, and Purchaser hereby waives and disclaims any right to
damages or compensation for any and all such breaches in excess of the Cap.

 

5.4           Covenants of Seller. Seller hereby covenants with Purchaser, from
the Effective Date until the Closing or earlier termination of this Agreement,
as follows:

 

(a)          Operation of Property. Seller shall operate and maintain the
Property in a manner generally consistent with the manner in which Seller has
operated and maintained the Property prior to the date hereof.

 

21

 

 

(b)          Execution of New Leases and Renewals. Seller shall use reasonable
efforts to negotiate new leases for unrented apartment units in the Improvements
and/or Lease renewals for rented apartment units in the Improvements and shall
maintain an advertising and marketing program for apartment units in the
Improvements consistent with Seller’s past practices at the Property. Except for
amendments or leases entered into pursuant to renewal notices mailed prior to
the execution of this Agreement, unless Purchaser agrees otherwise in writing,
any new leases or renewals of existing leases for such apartment units entered
into by Seller after the Effective Date until the Closing or earlier termination
of this Agreement shall be on Seller’s standard apartment lease form for the
Property, and shall be for terms of no less than three (3) months and no more
than fifteen (15) months. In all cases, Seller shall retain the discretion to
set rent rates, concessions and other terms of occupancy, provided Seller shall
only enter into new leases or renewals in the ordinary course of business taking
into account Seller’s then current good faith evaluation of market conditions.
Each such new lease or renewal entered into by Seller shall constitute a “Lease”
for purposes of this Agreement.

 

(c)          Maintenance of Insurance. Seller shall keep the Improvements
insured against loss or damage (including rental loss) by fire and all risks
covered by the Seller’s insurance that is currently in force, provided that
Seller may make adjustments in Seller’s insurance coverage for the Property
which are consistent with Seller’s general insurance program for Seller’s other
apartment properties as in effect from time to time.

 

(d)          Enforcement of Existing Leases. Seller shall perform the landlord’s
material obligations to the tenants under the Leases and enforce the material
obligations of the tenants under the Leases, in each case in accordance with the
current management standards of Seller for its apartment properties. At or prior
to Closing, Seller shall pay all outstanding finder’s fees resulting from the
Leases, if any.

 

(e)          Preparation of Vacant Units for Lease. Seller shall place apartment
units that are now vacant or that become vacant into rent-ready condition on or
before the Closing Date in accordance with Seller’s current management standards
for its apartment properties as though no sale of the Property were contemplated
or, at Seller’s option, provide Purchaser a credit at Closing equal to Eight
Hundred and No/100 Dollars ($800.00) per unit for the apartment units that are
not in rent-ready condition on the Closing Date; provided, however, that with
respect to apartment units vacated during the five (5)-day period ending on the
Closing Date, Seller shall have no obligation either to put such units into
rent-ready condition or to give Purchaser a credit for the cost of doing so.
Rent ready as used herein shall refer to rentable condition and equipped with
appliances installed in good working condition, maintenance shall be performed,
all walls shall be painted as necessary and all carpet shall be professionally
steam cleaned or replaced in accordance with Seller’s current management
standards.

 

(f)          Removal and Replacement of Tangible Personal Property.  Seller
shall not remove any Tangible Personal Property except as may be required for
necessary repair or replacement (which repair and replacement shall be of equal
quality and quantity as existed as of the time of the removal), or otherwise in
accordance with current inventory and management standards of Seller for its
apartment properties, provided that any appliances, leasing office furniture,
pool furniture, fitness center equipment, or other similar items of equipment so
removed by Seller are promptly replaced by Seller, at its cost, with items of
comparable value and utility.

 

22

 

 

(g)          Execution of New Contracts. Seller shall not, without Purchaser’s
prior written consent in each instance (which consent may be withheld in
Purchaser’s sole discretion), materially amend or terminate any of the
Designated Service Contracts, or enter into any contract or agreement that will
be an obligation affecting the Property or binding on Purchaser after the
Closing, except that (i) Seller may enter into, amend or enforce (including
enforcement by termination) Service Contracts in the ordinary course of business
as reasonably necessary for the continued operation and maintenance of the
Property, provided any new Service Contracts are terminable without cause or
penalty on no more than thirty (30) days’ notice, and (ii) Seller may conduct
leasing activity as provided in Section 5.4(b) hereof.

 

(h)          Maintenance of Permits. Seller shall make commercially reasonable
efforts to maintain in existence all licenses, permits and approvals that are
now in existence with respect to, and are required for, the ownership, operation
or improvement of the Property, and are of a continuing nature.

 

(i)          Management Contracts. As of Closing any property management
contract pertaining to the Property shall have been terminated.

 

5.5           Representations and Warranties of Purchaser. Purchaser hereby
makes the following representations and warranties to Seller as of the Effective
Date:

 

(a)          Organization and Authority. Purchaser has been duly organized and
is validly existing as a limited partnership under the laws of the State of
Delaware. Purchaser has the full right and authority to enter into this
Agreement and to purchase the Property pursuant hereto and to consummate or
cause to be consummated the transactions contemplated herein. The person signing
this Agreement on behalf of Purchaser is authorized to do so. Neither the
execution and delivery of this Agreement nor any other documents executed and
delivered, or to be executed and delivered, by Purchaser in connection with the
transactions described herein, will violate any provision of Purchaser’s
organizational documents or of any agreements, regulations, or laws to or by
which Purchaser is bound. This Agreement has been duly authorized, executed and
delivered by Purchaser, is a valid and binding obligation of Purchaser and is
enforceable against Purchaser in accordance with its terms subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium, and other
laws affecting the rights of creditors generally; and (ii) the exercise of
judicial discretion in accordance with general principles of equity.

 

(b)          Consents. Purchaser has obtained all consents and permissions (if
any) related to the transactions herein contemplated and required under any
covenant, agreement, encumbrance, law or regulation by which Purchaser is bound.

 

(c)          Pending Actions. To Purchaser’s knowledge, there is no action,
suit, arbitration, administrative or judicial administrative proceeding, or
unsatisfied order or judgment pending or threatened against Purchaser or the
transaction contemplated by this Agreement, which, if adversely determined,
could individually or in the aggregate have a material adverse effect on
Purchaser’s ability to consummate the transaction contemplated herein.

 

23

 

 

(d)          Financial Status. Purchaser is solvent, has not made a general
assignment for the benefit of its creditors, and has not admitted in writing its
inability to pay its debts as they become due, nor has Purchaser filed, nor does
it contemplate the filing of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other proceeding for the relief of
debtors in general, nor has any such proceeding been instituted by or against
Purchaser, nor is any such proceeding to Purchaser’s knowledge threatened or
contemplated. The purchase of the Property will not render Purchaser insolvent.

 

(e)          ERISA. Purchaser is not (i) an “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (ii) a “governmental plan” under Section 3(32) of ERISA,
(iii) any plan described in Section 4975 of the Internal Revenue Code, or (iv)
an entity whose underlying assets include “plan assets” by reason of the
application of the ERISA “plan assets” regulation (29 C.F.R. 2510.3-101).

 

(f)          Patriot Act and Related Matters. Purchaser hereby represents,
warrants, covenants and agrees, as of the date hereof and as of the Closing
Date, as follows:

 

(A)         Purchaser is familiar with the source of funds for the purchase
price of the Property and represents that all such funds are and will be derived
from legitimate business activities within the United States of America and/or
from loans from a banking or financial institution chartered or organized within
the United States of America. To the extent Seller is required to obtain such
information in order to comply with applicable law, regulation or official
government request, and to the extent providing such information does not
violate applicable law, regulation or official government request, Purchaser
agrees to provide to Seller such documents, certifications or other evidence as
may be reasonably requested from time to time by Seller, confirming the source
of funds for the Purchase Price (and that such funds derived from legitimate
business activities).

 

(B)         Purchaser has been in compliance in all material respects for the
last five years and will continue to be in compliance in all material respects
through the Closing Date with (a) the PATRIOT Act, Pub. L. No. 107-56, the Bank
Secrecy Act, 31 U.S.C. § 5311 et seq., the Money Laundering Control Act of 1986,
and laws relating to the prevention and detection of money laundering in 18
U.S.C. §§ 1956 and 1957; (b) the Export Administration Act (50 U.S.C.
§§ 2401-2420), the International Emergency Economic Powers Act (50 U.S.C.
§ 1701, et seq.), the Arms Export Control Act (22 U.S.C. §§ 2778-2994), the
Trading With The Enemy Act (50 U.S.C. app. §§ 1-44), and 13 U.S.C. Chapter 9;
(c) the Foreign Asset Control Regulations contained in 31 C.F.R., Subtitle B,
Chapter V; and (d) any other civil or criminal federal or state laws,
regulations, or orders of similar import.

 

24

 

 

(C)         None of the Purchaser Parties (as defined below) is now or shall be
at any time until the Closing Date be a person who has been listed on (a) the
Specially Designated Nationals and Blocked Persons List contained in Appendix A
to 31 C.F.R., Subtitle B, Part V; (b) the Denied Persons List, the Entity List,
and the Unverified Parties List maintained by the United States Department of
Commerce; (c) the List of Terrorists and List of Debarred Parties maintained by
the United States Department of State; and (d) any other similar list maintained
by any federal or state agency or pursuant to any Executive Order of the
President of the United States of America. “Purchaser Parties” means,
collectively, (A) Purchaser, (B) its executive officers, directors, managers,
agents and employees, (C) its shareholders, members, partners, and other
investors, or any other person that directly owns or controls Purchaser, and (D)
any entity on whose behalf Purchaser acts.

 

5.6           Survival of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser set forth in Section 5.5 shall
survive Closing for a period of one (1) year after Closing provided, however,
that Purchaser’s representations in Section 5.5(f) shall survive for the
applicable statute of limitations.

 

5.7           Covenants of Purchaser.

 

(a)          Purchaser hereby covenants with Seller that, prior to Closing,
Purchaser shall upon Seller’s request furnish to Seller copies of any reports
received by Purchaser in connection with any inspection of the Property for the
presence of Hazardous Materials (as defined in Section 5.1(g) hereof), Mold or
any Mold Condition (as defined below). EXCEPT FOR CLAIMS BASED ON A BREACH BY
SELLER OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.1(g),
PURCHASER IRREVOCABLY WAIVES ANY CLAIM AGAINST SELLER ARISING FROM THE PRESENCE
OF HAZARDOUS MATERIALS OR MOLD OR ANY MOLD CONDITION ON THE PROPERTY OR THE
BREACH OF ENVIRONMENTAL LAWS WITH RESPECT TO THE PROPERTY. Prior to Closing,
Purchaser shall also upon Seller’s request furnish to Seller copies of any other
non-proprietary or confidential reports received by Purchaser relating to any
other inspections of the Property conducted on Purchaser’s behalf, if any. Any
such reports furnished to Seller shall be furnished at Seller’s risk and without
representation or warranty, express or implied, of any kind whatsoever. “Mold”
means mold, mildew, fungus or other potentially dangerous organisms. “Mold
Condition” means the presence or suspected presence of Mold or any condition(s)
that reasonably can be expected to give rise to or indicate the presence of
Mold, including observed or suspected instances of water damage or intrusion,
the presence of wet or damp wood, cellulose wallboard, floor coverings or other
materials, inappropriate climate control, discoloration of walls, ceilings or
floors, complaints of respiratory ailment or eye irritation by residents,
employees or any other occupants or invitees in the Property, or any notice from
a governmental agency of complaints regarding the indoor air quality at the
Property.

 

25

 

 

(b)          “Designated Service Contracts” means (i) those certain Service
Contracts which are assignable in accordance with their terms (without consent
or in which Seller has obtained any required consent to transfer) which
Purchaser identifies by written notice delivered to Seller on or before the
Inspection Date as the Service Contracts Purchaser elects Seller to assign to
Purchaser at Closing, (ii) those assignable Service Contracts regarding which
Purchaser has failed to deliver such written notice on or before the Inspection
Date, and (iii) those Service Contracts (the “Must Take Service Contracts”)
attached hereto as Schedule 5.7(b) which are assignable in accordance with their
terms (without consent or in which Seller has obtained any required consent to
transfer) and which may not be terminated without cause or penalty, with thirty
(30) days (or less) written notice. Purchaser hereby covenants with Seller that
on or before the Inspection Date, Purchaser shall deliver written notice to
Seller instructing which of the assignable Service Contracts Purchaser desires
for Seller to assign to Purchaser and which it does not. If Purchaser fails to
timely deliver such notice, Purchaser shall be deemed to have chosen to have all
assignable Service Contracts assigned to Purchaser, and all such Service
Contracts shall be deemed part of the “Designated Service Contracts.” If
Purchaser charges any vendor approval fees that would otherwise be payable by a
service provider in connection with the assignment of any Service Contracts
(such as Compliance Depot charges), Purchaser agrees to waive and release such
fees. At Closing, Seller will cause the Service Contracts which Purchaser has
elected not to have assigned to Purchaser (other than the Must Take Service
Contracts), by operation of the aforesaid notice on or before the Inspection
Date, to be terminated at Seller’s expense, such termination to be effective
within the time period provided for in the applicable Service Contract (or if no
such time period is provided, as promptly as practicable after the Closing
Date). The provisions of this Section 5.7(b) shall survive Closing.

 

5.8           Special Provisions Concerning Condominium Conversion.

 

(a)          If Purchaser or any affiliate of Purchaser shall elect to conduct a
program of sales of condominium units within the Property, or otherwise to
convert all or any part of a Property to the condominium form of ownership at
any time during the ten (10) year period [when was co. issued] following
issuance of the certificate of occupancy for the Property, such party shall
provide Seller with copies of the proposed condominium documentation in advance
of submission to any governmental agency with jurisdiction over such sales
program, or in advance of any recordation of any such documentation in the real
property records. The proposed condominium documentation shall reflect a
“Developer” or “Declarant” (or similar party) other than Seller or any affiliate
of Seller and, except as may otherwise be required by law, shall contain no
terms or provisions therein which would permit a proposed unit purchaser to
learn that Seller or any affiliate of Seller was involved in or connected with
the Property or the proposed condominium in any manner.

 

(b)          Purchaser agrees that, at all times from and after Closing, it will
indemnify, hold harmless and defend Seller and its affiliates, and their
respective officers, partners, members, directors, employees and agents (herein
collectively called the “Indemnified Parties”) from and against any and all
liabilities, damages, losses, costs and expenses (including attorneys’ fees and
expenses), which any of the Indemnified Parties may suffer, incur or be
obligated to perform as a result of Purchaser’s, or any of its affiliates’, and
only Purchaser or one of its affiliates, converting the form of ownership of all
or any part of the Property to a condominium form of ownership and/or selling
residential condominium units within the Property (hereinafter collectively
called the “Condo Claims”), other than those relating to a breach of Seller’s
representations or warranties set forth in this Agreement or the closing
documents. The foregoing indemnity with respect to the Condo Claims shall be in
effect regardless of whether the Condo Claims result from actions of condominium
unit owners, condominium unit purchasers or condominium or property owners’
association and regardless of whether such Condo Claims relate to the
construction of the Property or any other matter, nature or thing, whatsoever.
In the event Purchaser receives notice or otherwise becomes aware (while having
an ownership interest in the Property) of a claim by any unit owner, unit
purchasers, or condominium or property owner’s association and/or any other
person or entity, whether such claim relates to the construction of the Property
or any other matter, nature or thing, whatsoever, Purchaser agrees to take any
and all actions which are reasonably necessary to prevent any claims from being
brought against any of the Indemnified Parties.

 

26

 

 

(c)          Prior to Closing, Purchaser shall not undertake or commence any
sales or marketing activities regarding the conversion of all or any part of the
Property to a condominium form of ownership or the marketing or sale of
condominium units therein, including, without limitation, the submittal or
recordation of any documentation regarding the conversion of the Property to a
condominium form of ownership or the marketing or sale of condominium units
therein. Additionally, and not by way of limitation, prior to Closing, neither
Purchaser nor any affiliate of Purchaser, nor any of their respective partners,
members, officers, directors, shareholders, agents or representatives, shall
communicate any information about or concerning the future or potential
conversion of all or any part of the Property to a condominium form of
ownership, or the sale or marketing of any condominium units therein, to any
existing or potential tenant or occupant of Seller or the Property.
Notwithstanding the foregoing provisions or anything contained in this Agreement
to the contrary, Purchaser shall be permitted to inspect or review any or all
records of any federal, state or local governmental authority, and shall be
permitted to make such inquiries of and obtain such documentation and
information related to the Property from any federal, state or local
governmental authorities to be able to confirm the compliance and the condition
of the Property with respect to all governmental requirements and Purchaser’s
ability to convert the Property to condominium use; provided, however, that this
Section 5.8 does not permit the disclosure of any information concerning the
potential conversion of the Property to a condominium form of ownership to any
tenant or occupant of the Property or potential purchasers of condominium units
prior to Closing.

 

(d)          This Section 5.8 shall survive the termination, cancellation,
rescission or consummation of this Agreement.

 

Article 6
DEFAULT

 

6.1           Default by Purchaser. If the sale of the Property as contemplated
hereunder is not consummated due to Purchaser’s default hereunder, then Seller
shall be entitled, as its sole and exclusive remedy for such default, to
terminate this Agreement and receive the Earnest Money as liquidated damages for
the breach of this Agreement and not as a penalty, it being agreed between the
parties hereto that the actual damages to Seller in the event of such breach are
impractical to ascertain and the amount of the Earnest Money is a reasonable
estimate thereof, Seller hereby expressly waiving and relinquishing any and all
other remedies at law or in equity. Seller’s right to receive the Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
receive the Earnest Money as full liquidated damages is Seller’s sole and
exclusive remedy in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Purchaser: (a) for specific performance of this Agreement, or (b) to recover
any damages of any nature or description other than or in excess of the Earnest
Money. Purchaser hereby waives and releases any right to (and hereby covenants
that it shall not) sue Seller or seek or claim a refund of the Earnest Money (or
any part thereof) on the grounds it is unreasonable in amount and exceeds
Seller’s actual damages or that its retention by Seller constitutes a penalty
and not agreed upon and reasonable liquidated damages. This Section 6.1 is
subject to Section 6.4 hereof.

 

27

 

 

6.2           Default by Seller. If the sale of the Property as contemplated
hereunder is not consummated due to Seller’s default hereunder, then Purchaser
shall be entitled, as its sole remedy for such default, either (a) to receive
the return of the Earnest Money and reimburse Purchaser expenses not to exceed
Fifty Thousand and No/100 Dollars ($50,000.00), which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to seek specific performance of Seller’s obligation under this
Agreement. Purchaser expressly waives and releases its rights to seek damages in
the event of Seller’s default hereunder; provided, however, that if Seller’s
default constitutes an Intentional Seller Default (as hereinafter defined) and
Purchaser makes the election described in clause (a) above, then Purchaser shall
also have the right to sue Seller for money damages, in an amount equal to the
lesser of (i) Two Hundred Fifty Thousand and No/100 ($250,000) Dollars in the
aggregate, or (ii) the amount of all direct, third-party out-of-pocket costs and
expenses actually incurred by Purchaser in connection with this Agreement and
the inspection, acquisition and financing of said Property (“Third-Party
Costs”). In no event shall Seller be liable for consequential, speculative,
remote or punitive damages, or any other damages other than Third-Party Costs,
and Purchaser hereby waives and releases any right to seek or collect any such
consequential, speculative, remote or punitive damages, or any damages other
than Third-Party Costs (such Third-Party Costs to be limited in all cases as
provided above). Purchaser shall be deemed to have elected to terminate this
Agreement and receive back the Earnest Money if Purchaser fails to file suit for
specific performance against Seller in a court having jurisdiction in the county
and state in which the Property is located, on or before sixty (60) days
following the date upon which Closing was to have occurred. “Intentional Seller
Default” means any one or more of the following: (a) fraudulent or knowing
misrepresentation, (b) criminal conduct (i.e. conduct that constitutes a felony
under applicable law), or (c) an intentional and deliberate act of Seller taken
on or after the Effective Date that is intended to result in, and does result
in, Purchaser’s inability to consummate the transaction contemplated in this
Agreement for a reason other than Purchaser’s default or the failure of any
condition to Closing to be satisfied.

 

6.3           Notice of Default; Opportunity to Cure. Neither Seller nor
Purchaser shall be deemed to be in default hereunder until and unless such party
has been given written notice of its failure to comply with the terms hereof and
thereafter does not cure such failure within two (2) business days after receipt
of such notice; provided, however, that (i) this Section 6.3 shall not be
applicable to Purchaser’s failure to deliver the Earnest Money or any portion
thereof on the date(s) required hereunder, and (H) there shall be only one (1)
cure period (two (2) business days) allocable to any event of a default (or
series of simultaneous defaults) hereunder. By way of example and for the
avoidance of doubt, and for the purposes of this Section 6.3 only,
notwithstanding the provisions of Section 11.6 hereunder, in the event that (a)
Purchaser defaults by failing consummate the transaction contemplated by this
Agreement (by failing to deliver the Purchase Price, failing to satisfy any
obligation required to be satisfied by Purchaser pursuant to Section 4.3 hereof
or otherwise failing to perform (as required by this Agreement)) prior to
5:00P.M. (Eastern time) on January 15, 2014, and (b) Seller delivers notice of
such event of default to Purchaser by confirmed facsimile (with a copy of such
notice deposited with an overnight courier for next business day delivery) prior
to 11:59 P.M. on January 15, 2014, Seller shall be obligated to consummate the
transaction contemplated by this Agreement prior to 5:00 P.M. (Eastern time) on
January 17, 2014, and Purchaser shall not be entitled to any further cure period
pursuant to this Section 6.3, any other provision of this Agreement or
otherwise.

 

28

 

 

6.4           Recoverable Damages. Notwithstanding Sections 6.1 and 6.2 hereof,
in no event shall the provisions of Sections 6.1 and 6.2 limit (i) either
Purchaser’s or Seller’s obligation to indemnify the other party, or the damages
recoverable by the indemnified party against the indemnifying party due to, a
party’s express obligation to indemnify the other party in accordance with
Sections 3.1, 4.8, 4.9, or 8.1(b) of this Agreement, or (ii) either party’s
obligation to pay costs, fees or expenses under Section 4.5 hereof, or the
damages recoverable by either party against the other party due to a party’s
failure to pay such costs. In addition, if this Agreement terminates for any
reason, other than a default by Seller hereunder for which Purchaser has elected
to pursue the remedy of specific performance, and Purchaser or any party related
to or affiliated with Purchaser asserts any claim or right to the Property that
would otherwise delay or prevent Seller from having clear, indefeasible, and
marketable title to the Property, then Seller shall have all rights and remedies
available at law or in equity with respect to such assertion by Purchaser and
any loss, damage or other consequence suffered by Seller as a result of such
assertion.

 

Article 7
RISK OF LOSS

 

7.1           Damage. In the event of “damage” to the Property or any portion
thereof, which is “major” (as such terms are hereinafter defined) then Seller
shall promptly notify Purchaser thereof. In the event of such major damage,
Purchaser may elect to proceed with the Closing (subject to the other provisions
of this Agreement) or may terminate this Agreement by delivering written notice
thereof to Seller within ten (10) business days after Purchaser’s receipt of
Seller’s notice respecting the damage. If, within ten (10) business days of
receipt of Seller’s notice respecting such major damage, Purchaser delivers
written notice of termination of this Agreement to Seller, this Agreement shall
terminate, all Earnest Money shall be returned to Purchaser and, except for
obligations of the parties which survive termination of this Agreement, the
parties shall have no further obligations hereunder. If Purchaser does not
timely elect to terminate this Agreement, Purchaser shall have no further right
to terminate this Agreement as a result of the damage and in such event, Seller
shall assign to Purchaser at Closing all insurance proceeds or condemnation
awards payable as a result of such damage and pay any non-insured portions and
any insurance deductible due under Seller’s insurance policy(ies). If the damage
is not major, Seller shall assign to Purchaser at Closing all insurance proceeds
or condemnation awards payable as a result of such damage and pay any insurance
deductible due under Seller’s insurance policy(ies). In the event the damage is
not major and prior to Closing sufficient insurance proceeds are not received or
committed in writing by the insurance carrier sufficient to repair any damage,
Seller shall repair such damage by Closing or give Purchaser a credit at Closing
in an amount sufficient to pay for the cost unpaid as of Closing for repair of
the applicable damage (i.e. to restore the Property to substantially the same
condition as immediately before such casualty), such amount to be determined by
an architect or other appropriate professional selected by Seller and approved
by Purchaser, such approval not to be unreasonably withheld, conditioned or
delayed. Any assignment by Seller to Purchaser of insurance proceeds respecting
loss of rental income shall be limited to that portion of such proceeds
attributable to periods after Closing.

 

29

 

 

7.2           Definition of Major Damage. For purposes of Section 7.1:

 

(a)          “damage” means (i) physical damage to or destruction of all or part
of the Real Property by reason of fire, earthquake, tornado, flood or other
casualty occurring after the Effective Date or (ii) the physical taking of all
or part of the Real Property by condemnation or by conveyance in lieu of
condemnation occurring after the Effective Date; and

 

(b)          “major” damage refers to the following: (i) damage such that the
cost of repairing or restoring the premises in question to a condition
substantially similar to that of the premises in question prior to the event of
damage would in the opinion of an architect selected by Seller licensed in South
Carolina and reasonably approved by Purchaser, be equal to or greater than Five
Hundred Thousand and No/100 Dollars ($500,000.00), or (ii) (iii) any damage due
to a condemnation or conveyance in lieu of condemnation which permanently and
materially impairs the current use or value of a Property or access to such
Property from public roads or the number or utility of parking spaces. If
Purchaser does not give notice to Seller of Purchaser’s reasons for disapproving
an architect within five (5) business days after receipt of notice of the
proposed architect, then Purchaser shall be deemed to have approved the
architect selected by Seller.

 

7.3           Seller’s Insurance. If necessary or appropriate for Purchaser to
evaluate its options or enforce its rights under this Article 7 following any
damage to the Property, Seller shall promptly provide to Purchaser on request a
copy of Seller’s property insurance policies (or other applicable insurance
policies) with respect to the Property.

 

Article 8
COMMISSIONS

 

8.1           Broker’s Commission.

 

(a)          The parties acknowledge that Engler Realty Group (“Broker”) has
been retained by and represents Seller as broker in connection with the subject
transaction, and is to be compensated for its services by Seller. Seller agrees
that Seller shall pay to Broker upon, but only upon, final consummation of the
transaction contemplated herein, a brokerage commission pursuant to a separate
written agreement between Seller and Broker.

 

(b)          Purchaser and Seller each hereby represents and warrants to the
other that it has not disclosed this Agreement or the subject matter hereof to,
and has not otherwise dealt with, any real estate broker, agent or salesman
(other than Broker) so as to create any legal right or claim in any such broker,
agent or salesman (other than Broker) for a real estate commission or similar
fee or compensation with respect to the negotiation and/or consummation of this
Agreement or the conveyance of the Property by Seller to Purchaser. Purchaser
and Seller shall indemnify, hold harmless and defend each other from and against
any and claims and demands for a real estate brokerage commission or similar fee
or compensation arising out of any claimed dealings with the indemnifying party
and relating to this Agreement or the purchase and sale of the Property
(including reasonable attorneys’ fees and expenses and court costs incurred in
defending any such claim or in enforcing this indemnity).

 

30

 

 

8.2           Survival. This Article 8 shall survive the rescission,
cancellation, termination or consummation of this Agreement.

 

Article 9
DISCLAIMERS AND WAIVERS

 

9.1           No Reliance on Documents.   EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS AGREEMENT HEREOF OR IN THE CLOSING DOCUMENTS,
SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLER TO
PURCHASER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY. Purchaser
acknowledges and agrees that all materials, data and information delivered by
Seller to Purchaser in connection with the transaction contemplated hereby are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein. Without limiting the
generality of the foregoing, Purchaser acknowledges and agrees that (a) any
environmental or other report with respect to the Property which is delivered by
Seller to Purchaser shall be for general informational purposes only, (b)
Purchaser shall not have any right to rely on any such report delivered by
Seller to Purchaser, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Purchaser with
respect thereto, and (c) neither Seller, any affiliate of Seller nor the person
or entity which prepared any such report delivered by Seller to Purchaser shall
have any liability to Purchaser for any inaccuracy in or omission from any such
report.

 

31

 

 

9.2           Disclaimers. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
OF SELLER SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, PURCHASER
UNDERSTANDS AND AGREES THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE
ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S LIMITED OR SPECIAL WARRANTY OF
TITLE TO BE SET FORTH IN THE DEED AND OTHER CLOSING DOCUMENTS), ZONING, TAX
CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH APPLICABLE LAWS, THE ABSENCE OR PRESENCE OF
HAZARDOUS MATERIALS OR OTHER TOXIC SUBSTANCES (INCLUDING WITHOUT LIMITATION MOLD
OR ANY MOLD CONDITION), COMPLIANCE WITH ENVIRONMENTAL LAWS OR ACCESS LAWS, THE
TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER
OR THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS. PURCHASER HAS
NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS.

 

PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS MATERIALS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY
(INCLUDING WITHOUT LIMITATION ANY MOLD OR MOLD CONDITION), OR WITH RESPECT TO
ACCESS LAWS, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS
ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, EXCEPT FOR BREACHES OF
SELLER’S REPRESENTATIONS, WARRANTIES OR COVENANTS IN THIS AGREEMENT WHICH
SURVIVE CLOSING OR IN THE CLOSING DOCUMENTS, PURCHASER SHALL ASSUME THE RISK
THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, DESIGN, CONSTRUCTION
DEFECTS, ADVERSE PHYSICAL OR ENVIRONMENTAL CONDITIONS, OR NONCOMPLIANCE WITH
ACCESS LAWS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER (AND SELLER’S AND ITS PARTNERS’ RESPECTIVE OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT OR UNDER ANY
ENVIRONMENTAL LAW), LOSSES, DAMAGES, LIABILITIES, FINES, PENALTIES (WHETHER
BASED ON STRICT LIABILITY OR OTHERWISE), COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND
SELLER’S AND ITS PARTNERS’ RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS OR ACCESS LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY. THE FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY CLAIM OF
PURCHASER WITH RESPECT TO ANY BREACH BY SELLER OF ANY EXPRESS REPRESENTATIONS
AND WARRANTIES MADE BY SELLER IN THIS AGREEMENT THAT EXPRESSLY SURVIVE CLOSING
OR IN THE CLOSING DOCUMENTS.

 

32

 

 

PURCHASER AGREES THAT SHOULD ANY INVESTIGATION, CLEANUP, REMEDIATION OR REMOVAL
OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS (INCLUDING WITHOUT
LIMITATION ANY MOLD OR MOLD CONDITION) ON OR RELATED TO THE PROPERTY BE REQUIRED
AFTER THE DATE OF CLOSING, SELLER SHALL HAVE NO LIABILITY TO PURCHASER TO
PERFORM OR PAY FOR SUCH INVESTIGATION, CLEAN-UP, REMOVAL OR REMEDIATION, AND
PURCHASER EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE CONTRARY, PURCHASER
FURTHER AGREES THAT SHOULD ANY INVESTIGATION OR CURATIVE ACTION ON OR RELATED TO
THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING UNDER ANY ACCESS LAWS, SELLER
SHALL HAVE NO LIABILITY TO PURCHASER TO PERFROM OR PAY FOR SUCH INVESTIGATION OR
CURATIVE ACTION AND PURCHASER EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE
CONTRARY, THE FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY BREACH BY SELLER
OF ANY EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN SECTIONS THAT
EXPRESSLY SURVIVE CLOSING PURSUANT TO SECTION 5.3.

 

PURCHASER REPRESENTS AND WARRANTS THAT THE TERMS OF THE RELEASE CONTAINED HEREIN
AND ITS CONSEQUENCES HAVE BEEN COMPLETELY READ AND UNDERSTOOD BY PURCHASER, AND
PURCHASER HAS HAD THE OPPORTUNITY TO CONSULT WITH, AND HAS CONSULTED WITH, LEGAL
COUNSEL OF PURCHASER’S CHOICE WITH REGARD TO THE TERMS OF THIS RELEASE.
PURCHASER ACKNOWLEDGES AND WARRANTS THAT PURCHASER’S EXECUTION OF THIS RELEASE
IS FREE AND VOLUNTARY.

 

33

 

 

9.3           Certain Definitions. The term “Access Laws” means the Americans
With Disabilities Act, the Fair Housing Act, the Rehabilitation Act and other
federal laws and all applicable state, regional, county, municipal and other
local laws, regulations and ordinances governing access to handicapped or
disabled persons or the construction or design of residential dwelling units,
places of public accommodation, or common areas which are at or on the Property.

 

9.4           Effect and Survival of Disclaimers. Seller and Purchaser
acknowledge that the provisions of this ARTICLE 9 are an integral part of the
transactions contemplated in this Agreement and a material inducement to Seller
to enter into this Agreement and that Seller would not enter into this Agreement
but for the provisions of this ARTICLE 9. Seller and Purchaser agree that the
provisions of this ARTICLE 9 shall survive Closing or any termination of this
Agreement.

 

Article 10
ESCROW AGENT

 

10.1         Investment of Earnest Money. Escrow Agent shall invest the Earnest
Money pursuant to Purchaser’s directions in an interest bearing account at a
commercial bank whose deposits are insured by the Federal Deposit Insurance
Corporation. Escrow Agent shall notify Seller, no later than one (1) business
day after Escrow Agent’s receipt thereof, that Escrow Agent has received the
Earnest Money in immediately available funds, and is holding the same in
accordance with the terms of this Agreement. However, Escrow Agent shall invest
the Earnest Money only in such accounts as will allow Escrow Agent to disburse
the Earnest Money upon no more than one (1) business day’s notice.

 

10.2         Intentionally Omitted.

 

10.3         Payment on Demand. Upon receipt of any written certification from
Seller or Purchaser claiming the Earnest Money pursuant to the provisions of
this Agreement, Escrow Agent shall promptly forward a copy thereof to the other
such party (i.e., Purchaser or Seller, whichever did not claim the Earnest Money
pursuant to such notice) and, unless such other party within ten (10) days
thereafter notifies Escrow Agent of any objection to such requested disbursement
of the Earnest Money in which case Escrow Agent shall retain the Earnest Money
subject to Section 10.5 below, Escrow Agent shall disburse the Earnest Money to
the party demanding the same and shall thereupon be released and discharged from
any further duty or obligation hereunder.

 

10.4         Exculpation of Escrow Agent. It is agreed that the duties of Escrow
Agent are herein specifically provided and are purely ministerial in nature, and
that Escrow Agent shall incur no liability whatsoever except for its misconduct
or negligence, so long as Escrow Agent is acting in good faith. Seller and
Purchaser do each hereby release Escrow Agent from any liability for any error
of judgment or for any act done or omitted to be done by Escrow Agent in the
good faith performance of its duties hereunder and do each hereby indemnify
Escrow Agent against, and agree to hold, save, and defend Escrow Agent harmless
from, any costs, liabilities, and expenses incurred by Escrow Agent in serving
as Escrow Agent hereunder and in faithfully discharging its duties and
obligations hereunder.

 

34

 

 

10.5         Stakeholder. Escrow Agent is acting as a stakeholder only with
respect to the Earnest Money. If there is any dispute as to whether Escrow Agent
is obligated to deliver the Earnest Money or as to whom the Earnest Money is to
be delivered, Escrow Agent may refuse to make any delivery and may continue to
hold the Earnest Money until receipt by Escrow Agent of an authorization in
writing, signed by Seller and Purchaser, directing the disposition of the
Earnest Money, or, in the absence of such written authorization, until final
determination of the rights of the parties in an appropriate judicial
proceeding. If such written authorization is not given, or a proceeding for such
determination is not begun, within thirty (30) days of notice to Escrow Agent of
such dispute, Escrow Agent may bring an appropriate action or proceeding for
leave to deposit the Earnest Money in a court of competent jurisdiction located
in the Atlanta metropolitan area pending such determination. Escrow Agent shall
be reimbursed for all costs and expenses of such action or proceeding,
including, without limitation, reasonable attorneys’ fees and disbursements, by
the party determined not to be entitled to the Earnest Money. Upon making
delivery of the Earnest Money in any of the manners herein provided, Escrow
Agent shall have no further liability or obligation hereunder.

 

10.6         Interest. All interest and other income earned on the Earnest Money
deposited with Escrow Agent hereunder shall be reported for income tax purposes
as earnings of Purchaser. Purchaser’s taxpayer identification number is
30-0734476.

 

10.7         Execution by Escrow Agent. Escrow Agent has executed this Agreement
solely for the purpose of acknowledging and agreeing to the provisions of this
ARTICLE 10. Escrow Agent’s consent to any modification or amendment of this
Agreement other than this ARTICLE 10 shall not be required.

 

Article 11
MISCELLANEOUS

 

11.1         Intentionally Deleted.

 

11.2         Intentionally Deleted.

 

11.3         Assignment. Purchaser may not assign its rights under this
Agreement without first obtaining Seller’s written approval, which approval may
be given or withheld in Seller’s sole discretion. Any transfer, directly or
indirectly, of any stock, partnership interest or other ownership interest in
Purchaser in excess of 49% without Seller’s written approval, which approval
shall not be unreasonably withheld, delayed or conditioned, shall constitute a
default by Purchaser under this Agreement, provided, however, (i) Purchaser may
assign this Agreement to a Permitted Affiliate without Seller’s consent, (ii)
Seller or Purchaser may assign its rights under this Agreement to a reputable
exchange accommodation to facilitate a tax deferred exchange pursuant to
Sections 4.8 and 4.9 hereof, and (iii) Seller may assign this Agreement for tax
planning or other purposes as described in Section 2.6. For purposes hereof, the
term “Permitted Affiliate” means an entity that controls, is controlled or
managed by, or is under common control with Purchaser and/or those persons
controlling and/or managing Purchaser and is solvent at the time of assignment
and at the time of Closing, is not rendered insolvent by such assignment, and
has sufficient assets to consummate the transaction contemplated herein.
No transfer or assignment by Purchaser shall release or relieve Purchaser of its
obligations hereunder.

 

35

 

 

11.4         Notices. Any notice, request or other communication (a “notice”)
required or permitted to be given hereunder shall be in writing and shall be
delivered by email, hand or overnight courier (such as United Parcel Service or
Federal Express), sent by facsimile (provided a copy of such notice is deposited
with an overnight courier for next business day delivery) or mailed by United
States registered or certified mail, return receipt requested, postage prepaid
and addressed to each party at its address as set forth below or electronically
by email addressed to the parties as provided below. Any such notice shall be
considered given on the date of such hand or courier delivery, confirmed
facsimile transmission or email transmission if received on a business day
(provided a copy of such notice is deposited with an overnight courier for next
business day delivery), deposit with such overnight courier for next business
day delivery, or deposit in the United States mail, but the time period (if any
is provided herein) in which to respond to such notice shall commence on the
date of hand or overnight courier delivery or on the date received following
deposit in the United States mail as provided above. Rejection or other refusal
to accept or inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice. By giving at least five
(5) days’ prior written notice thereof, any party may from time to time and at
any time change its mailing address hereunder. Any notice of any party may be
given by such party’s counsel.

 

The parties’ respective addresses for notice purposes are as follows. Telephone
numbers and email addresses are given for convenience of reference only. Notice
by telephone or email shall not be effective.

 

If to Seller:

 

Flournoy Development Company, LLC

900 Brookstone Centre Parkway

Columbus, Georgia 31904

Attention: Thomas H. Flournoy

Phone: 706/243-9406

Fax: 706/596-2492

Email: tom.flournoy@flournoydev.com

 

with a copy to:

 

Burr & Forman LLP

171 17th Street NW

Suite 1100

Atlanta, Georgia 30363

Attention: Rick Fishman, Esq.

Telephone: 404/685-4307

Facsimile: 404/817-3244

Email: rfishman@burr.com

 

36

 

 

If to Purchaser:

 

Trade Street Operating Partnership LP

19950 W. Country Club Drive

Suite 800

Aventura, Florida 33180

Attn: Greg Baumann

Telephone No. 786/248-6050

Facsimile No. 786/248-3679

Email: gbaumann@trade-street.com

 

with a copy to:

 

Greenspoon Marder, P.A.

100 W. Cypress Creek Road

Suite 700

Fort Lauderdale, Florida 33309

Attn: Barry E. Somerstein, Esq.

Telephone No. 954/527/2405

Facsimile No. 954/333-4005

Email: barry.somerstein@gmlaw.com

 

If to Escrow Agent:

 

Calloway Title and Escrow, LLC

Attention: S. Marcus Calloway

4170 Ashford-Dunwoody Road

Suite 285

Atlanta, Georgia 30319

Telephone No. 770/698-7969

Facsimile No. 770/698-7999

Email: marcus@titlelaw.com

 

11.5         Modifications. This Agreement cannot be changed orally, and no
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such agreement is in writing and is signed by the parties
against whom enforcement of any waiver, change, modification or discharge is
sought. Signatures inscribed on the signature pages of this Agreement or any
formal amendment which are transmitted by telecopy or email transmission (e.g.,
PDF files) shall be valid and effective to bind the party so signing.  Each
party agrees to promptly deliver to the other party an executed original of this
Agreement or any such formal amendment with its actual signature, but a failure
to do so shall not affect the enforceability of this Agreement or any such
formal amendment, it being expressly agreed that each party to this Agreement or
any formal amendment shall be bound by its own telecopied or emailed signature
and shall accept the telecopied or emailed signature of the other party to this
Agreement or any formal amendment.

 

37

 

 

11.6         Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
in which the Property is located, in which event the period shall run until the
end of the next day which is neither a Saturday, Sunday or legal holiday. The
final day of any such period shall be deemed to end at 5:00 p.m., Eastern time.

 

11.7         Successors and Assigns. Subject to Section 11.3 hereof, the terms
and provisions of this Agreement are to apply to and bind the permitted
successors and assigns of the parties hereto.

 

11.8         Entire Agreement. This Agreement, including the Schedules, contain
the entire agreement between the parties pertaining to the subject matter hereof
and fully supersede all prior written or oral agreements and understandings
between the parties pertaining to such subject matter.

 

11.9         Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Purchaser with respect to the Property.
The provisions of this Section 11.9 shall survive Closing.

 

11.10         Counterparts. This Agreement may be executed in identical
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart in
proving this Agreement.

 

11.11         Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect.

 

11.12         Applicable Law. This Agreement is performable in the state in
which the Property is located and shall in all respects be governed by, and
construed in accordance with, the substantive federal laws of the United States
and the laws of such state. Seller and Purchaser hereby irrevocably submit to
the jurisdiction of any state or federal court sitting in the state and judicial
district in which the Property is located in any action or proceeding arising
out of or relating to this Agreement and hereby irrevocably agree that all
claims in respect of such action or proceeding shall be heard and determined in
a state or federal court sitting in the state and judicial district in which the
Property is located. Purchaser and Seller agree that the provisions of this
Section 11.12 shall survive the Closing of the transaction contemplated by this
Agreement.

 

11.13         No Third Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

11.14         Intentionally Deleted.

 

38

 

 

11.15         Seller’s Access to Records after Closing. Purchaser shall
reasonably cooperate with Seller for a period of three (3) years after Closing
to make available Purchaser’s employees and Property records in Purchaser’s
possession, as Seller may reasonably request, in case of Seller’s need in
response to any legal requirement, tax audit, tax return preparation, securities
law filing, or litigation threatened or brought against Seller, by allowing
Seller and its agents or representatives access, upon reasonable advance notice
(which notice shall identify the nature of the information sought by Seller), at
all reasonable times to examine and make copies of any and all instruments,
files and records which predate the Closing; provided, however, that nothing
contained in this Section shall require Purchaser to retain any files or records
for any particular period of time. This Section 11.15 shall survive Closing.

 

11.16         Schedules. The following schedules attached hereto shall be deemed
to be an integral part of this Agreement:

 

Schedule 1.1 (a) - Legal Description of the Land

Schedule 1.1 (d) - Inventory of Tangible Personal Property

Schedule 1.1(e) - Rent Roll

Schedule 1.6(a) - Earnest Money Wiring Instructions

Schedule 2.4(d) - Permitted Exceptions

Schedule 3.1(a) - Deliveries

Schedule 4.2(a) - Special Warranty Deed

Schedule 4.2(b) - Bill of Sale and Assignment

Schedule 4.2(c) - Tenant Notice

Schedule 4.2(d) - Seller’s Closing Certificate

Schedule 5.1 - Seller’s Disclosure Statement

Schedule 5.l(g) - Environmental Disclosures

Schedule 5.l(h) - Schedule of Service Contracts

Schedule 5.7(b) - Schedule of Must Take Service Contracts

 

11.17         Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

 

11.18         Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any schedules or amendments hereto.

 

11.19         Termination of Agreement. It is understood and agreed that if
either Purchaser or Seller terminates this Agreement pursuant to a right of
termination granted hereunder, such termination shall operate to relieve Seller
and Purchaser from all obligations under this Agreement, except for such
obligations as are specifically stated herein to survive the termination of this
Agreement.

 

39

 

 

11.20         Survival. The provisions of the following Sections of this
Agreement shall survive Closing and shall not be merged into the execution and
delivery of the Deed: 3.1(c); 4.2(c); 4.4; 4.5; 4.8; 4.9; 5.1; 5.2; 5.3; 5.4;
5.5; 5.6; 5.7; 5.8; Article 8; Article 9; 11.9; 11.12; 11.14; 11.15; 11.20;
11.23; 11.24; 11.25; those additional provisions of Article 11 which govern the
administration, interpretation or enforcement of this Agreement; and any other
provisions contained herein that by their terms survive the Closing (the
“Obligations Surviving Closing”). Except for the Obligations Surviving Closing,
all representations, warranties, covenants and agreements contained in this
Agreement shall be merged into the instruments and documents executed and
delivered at Closing. The Obligations Surviving Closing shall survive the
Closing; provided, however, that the representations and warranties of Seller
contained in Section 5.1, as updated by Seller’s Closing Certificate, and the
representations and warranties of Purchaser contained in Section 5.5, shall
survive for the period, and are subject to the terms, set forth in Sections 5.3
and 5.6 respectively.

 

11.21         Time of Essence. Time is of the essence with respect to this
Agreement.

 

11.22         Covenant Not to Record. Purchaser shall not record this Agreement
or any memorandum or other evidence thereof (other than a lis pendens filed
contemporaneously with an action for specific performance as authorized by this
Agreement). Any such recording shall constitute a material default hereunder on
the part of Purchaser.

 

11.23         Limitation of Seller’s Liability. Purchaser shall have no recourse
against any of the past, present or future, direct or indirect, shareholders,
partners, members, managers, principals, directors, officers, agents,
incorporators, affiliates or representatives of Seller or its general partner or
of any of the assets or property of any of the foregoing for the payment or
collection of any amount, judgment, judicial process, arbitral award, fee or
cost or for any other obligation or claim arising out of or based upon this
Agreement and requiring the payment of money by Seller, other than if Seller
distributes proceeds to such parties and Seller does not have sufficient money
to pay all claims owed to Purchaser, whereupon the Purchaser may pursue a claim
against such parties for such proceeds. This Section 11.23 shall survive the
Closing.

 

11.24         JURY WAIVER. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY
SELLER OR PURCHASER UNDER OR WITH RESPECT TO THIS AGREEMENT, SELLER AND
PURCHASER EACH WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY JURY.

 

11.25         ATTORNEY’S FEE. In the event of any litigation with respect to
this Agreement, the prevailing party shall be entitled to recover reasonable
attorney’s fees and costs through all trial and appellate levels from the
non-prevailing party.

 


[Signatures on following pages.]

 

40

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

  SELLER:           THE AVENTINE GREENVILLE, LLC, a Delaware limited liability
company         By: Flournoy Development Company, LLC, a Georgia limited
liability company, its Manager           By: /s/ Thomas H. Flournoy       Thomas
H. Flournoy, President

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]

 

This is a signature page to, and may be attached to a master counterpart of, the
Purchase and Sale Agreement between The Aventine Greenville, LLC, as Seller, and
Trade Street Residential, Inc., as Purchaser, with respect to The Aventine
Greenville Apartments.

 

Calloway Title and Escrow, LLC, as Escrow Agent is a party to such Purchase and
Sale Agreement for the limited purposes set forth therein.

 

41

 

 

  PURCHASER:   TRADE STREET OPERATING PARTNERSHIP, LP, a Delaware limited
partnership         By: Trade Street OP GP, LLC, a Delaware limited liability
company, its general partner         By: Trade Street Residential, Inc., a
Maryland corporation, its sole member           By: /s/ David Levin     Name:
David Levin     Title: President

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]

 

This is a signature page to, and may be attached to a master counterpart of, the
Purchase and Sale Agreement between The Aventine Greenville, LLC, as Seller, and
Trade Street Operating Partnership, L.P., as Purchaser, with respect to The
Aventine Greenville Apartments.

 

Calloway Title and Escrow, LLC, as Escrow Agent is a party to such Purchase and
Sale Agreement for the limited purposes set forth therein.

 

42

 

 

Escrow Agent has executed this Agreement for the limited purposes set forth
herein.

 

  ESCROW AGENT:       CALLOWAY TITLE AND ESCROW, LLC         By: /s/ S. Marcus
Calloway   Name:   S. Marcus Calloway   Title: Manager

 

This is a signature page to, and may be attached to a master counterpart of, the
Purchase and Sale Agreement between The Aventine Greenville, LLC, as Seller, and
Trade Street Operating Partnership, LP, as Purchaser, with respect to The
Aventine Greenville Apartments.

 

Calloway Title and Escrow, LLC as Escrow Agent is a party to such Purchase and
Sale Agreement for the limited purposes set forth therein.

 

 

 

 

Schedule 1.1(a)

 

ALL THAT TRACT or parcel of land lying and being in Greenville County, South
Carolina, being shown as Tract 2 containing 20.42 acres on that certain plat of
survey entitled “Summary Plat for Flournoy Development Company” prepared by
Precision Land Surveying, Inc., certified by Richard B. Cook II, S.C. P.L.S. No.
17219, dated October 17, 2008, as more particularly depicted on a plat recorded
in Plat Book 1080, Page 98, in the Register of deeds for Greenville County,
South Carolina, which plat is incorporated herein by reference hereto.

 

TOGETHER WITH those easement rights as may be appurtenant arising under that
certain Reciprocal Easement Agreement by and between Verandas at the Point, LLC,
a Delaware limited liability company and The Aventine Greenville, LLC, a
Delaware limited liability company, dated as of December 22, 2011, filed for
record December 27, 2011 at 3:28 p.m., recorded in Book 2398, Page 5065, in the
Register of Deeds for Greenville county, South Carolina.

 

ALSO TOGETHER WITH those easement rights as may be appurtenant arising under
that certain Temporary Access, Grading and Construction Easement Agreement by
and between Verandes at the Point, LLC, a Delaware limited liability company and
The Aventine Greenville, LLC, a Delaware limited liability company, dated as of
December 28, 2011, filed for record January 31, 2012 at 11:07 a.m., recorded in
Book 2400, Page 2508, aforesaid Records.

 

ALSO TOGETHER WITH those easement rights as may be appurtenant arising under
that certain Temporary Construction Staging Easement Agreement by and between
Point Development, LLC, a South Carolina limited liability and The Aventine
Greenville, LLC, a Delaware limited liability company, dated January 30, 2012,
filed for record February 9, 2012 at 12:48 p.m., recorded in Book 2400, Page
5271, aforesaid Records.

 

 

 

 

Schedule 1.1(d)

 

[INVENTORY OF Tangible Personal Property]

 

 

 

 

Schedule 1.1(e)

 

[RENT ROLL]

 

 

 

 

Schedule 1.6(a)

 

[EARNEST MONEY WIRING INSTRUCTIONS]

 

 

 

 

Schedule 2.4(d)

 

[Permitted Exceptions]

 

 

 

 

Schedule 3.1(a)

 

[DELIVERIES]

 

 

 

 

Schedule 4.2(a)

 

[Form of LIMITED Warranty Deed]

 

 

 

 

Schedule 4.2(b)

 

[form of Bill of Sale AND ASSIGNMENT AND ASSUMPTION

OF LEASES AND SERVICE CONTRACTS]

 

 

 

 

EXHIBIT 4.2(c)

 

[TENANT NOTICE]

 

 

 

 

Schedule 4.2(d)

 

[Form of Seller’s Closing Certificate]

 

 

 

 

Schedule 5.1

 

[SELLER’S DISCLOSURE STATEMENT]

 

 

 

 

Schedule 5.1(f)

 

[INSURANCE]

 

 

 

 

Schedule 5.1(h)

 

[Schedule of service Contracts]

 

 

 

 

Schedule 5.7(b)

 

[Schedule of MUST TAKE service Contracts]

 

 

 

